Exhibit 10.1

Execution Veron

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

WHITING OIL AND GAS CORPORATION

AS SELLER

AND

BREITBURN OPERATING L.P.

AS BUYER

EFFECTIVE AS OF APRIL 1, 2013

POSTLE AND NE HARDESTY FIELDS

TEXAS COUNTY, OKLAHOMA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

  DEFINITIONS AND REFERENCES      1   

1.1

  Certain Defined Terms      1   

1.2

  References, Titles and Construction      7   

ARTICLE 2.

  PURCHASE AND SALE      8   

2.1

  Purchase and Sale      8   

2.2

  The Assets      8   

2.3

  Excluded Properties      11   

2.4

  Effective Time      13   

2.5

  1031 Exchange      13   

ARTICLE 3.

  PURCHASE PRICE      13   

3.1

  Purchase Price      13   

3.2

  Deposit      13   

3.3

  Allocation of the Purchase Price      13   

3.4

  Adjustments to Purchase Price      14   

ARTICLE 4.

  BUYER’S INSPECTION      16   

4.1

  Access to the Records      16   

4.2

  Disclaimer      17   

ARTICLE 5.

  TITLE MATTERS      17   

5.1

  Definitions      17   

5.2

  Purchase Price Adjustments for Title Defects      20   

5.3

  Interest Additions      21   

5.4

  Dispute Resolution      22   

5.5

  Casualty Loss      22   

5.6

  Transfer Requirements and Preferential Rights      22   

5.7

  Personal Property and Equipment      23   

ARTICLE 6.

  ENVIRONMENTAL MATTERS      24   

6.1

  Physical Access to the Assets      24   

6.2

  Release and Indemnity      24   

6.3

  Buyer’s Acknowledgment Concerning Possible Contamination of the Assets      25
  

6.4

  Assumed Environmental Liabilities      25   

6.5

  Environmental Defects      25   

6.6

  Environmental Law      25   

ARTICLE 7.

  SELLER’S REPRESENTATIONS      26   

7.1

  Corporate Representations      26   

7.2

  Capitalization; Ownership; Organizational Documents      26   

7.3

  Authorization and Enforceability      27   

 

-i-



--------------------------------------------------------------------------------

7.4

  Liability for Brokers’ Fees      27   

7.5

  No Bankruptcy      27   

7.6

  Litigation      27   

7.7

  No Liens      27   

7.8

  Judgments      27   

7.9

  Compliance with Laws      28   

7.10

  Material Agreements      28   

7.11

  Governmental Permits      28   

7.12

  Hydrocarbon Sales Contracts      28   

7.13

  Property Costs      28   

7.14

  Transfer Requirements      28   

7.15

  Employee Matters      28   

7.16

  Taxes      29   

7.17

  Tax Partnerships      29   

7.18

  Preferential Rights      29   

7.19

  Disclosures      29   

ARTICLE 8.

  BUYER’S REPRESENTATIONS      29   

8.1

  Corporate Representations      29   

8.2

  Authorization and Enforceability      30   

8.3

  Liability for Brokers’ Fees      30   

8.4

  Litigation      30   

8.5

  Financial Resources      30   

8.6

  Securities Laws, Access to Data and Information      30   

8.7

  Buyer’s Evaluation      31   

ARTICLE 9.

  COVENANTS AND AGREEMENTS      32   

9.1

  Covenants and Agreements of Seller      32   

9.2

  Covenants and Agreements of Buyer      37   

9.3

  Covenants and Agreements of the Parties      39   

9.4

  Employee Matters      40   

ARTICLE 10.

  TAX MATTERS      42   

10.1

  Certain Definitions      42   

10.2

  Apportionment of Asset Tax Liability      43   

10.3

  Calculation of Adjustments for Asset Tax Liabilities      43   

10.4

  Tax Reports and Returns; Cooperation      44   

10.5

  Transfer Taxes      44   

10.6

  Income Taxes      45   

ARTICLE 11.

  CONDITIONS PRECEDENT TO CLOSING      45   

11.1

  Seller’s Conditions Precedent      45   

11.2

  Buyer’s Conditions Precedent      46   

11.3

  Suspense Funds      46   

ARTICLE 12.

  RIGHT OF TERMINATION AND ABANDONMENT      47   

12.1

  Liabilities Upon Termination      47   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 13.

  CLOSING      48   

13.1

  Date of Closing      48   

13.2

  Place of Closing      48   

13.3

  Closing Obligations      48   

ARTICLE 14.

  POST-CLOSING OBLIGATIONS      49   

14.1

  Post-Closing Adjustments      49   

14.2

  Records      50   

14.3

  Operations/Operations After Closing      50   

14.4

  Further Assurances      50   

ARTICLE 15.

  ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION      51   

15.1

  Buyer’s Assumption of Liabilities and Obligations      51   

15.2

  Seller’s Retention of Liabilities and Obligations      51   

15.3

  Invoices For Property Costs and Proceeds Received After the Final Settlement
Date      51   

15.4

  Indemnification      52   

15.5

  Procedure      54   

15.6

  Dispute Resolution      55   

15.7

  No Insurance; Subrogation      55   

15.8

  Reservation as to Non-Parties      55   

15.9

  Express Negligence      56   

ARTICLE 16.

  MISCELLANEOUS      56   

16.1

  Expenses      56   

16.2

  Notices      56   

16.3

  Amendments/Waiver      56   

16.4

  Assignment      57   

16.5

  Press Releases and Public Announcements      57   

16.6

  Counterparts/Fax Signatures      57   

16.7

  Governing Law      57   

16.8

  Entire Agreement      57   

16.9

  Knowledge      57   

16.10

  Binding Effect      57   

16.11

  Survival      57   

16.12

  Limitation on Damages      58   

16.13

  No Third-Party Beneficiaries      58   

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT AND SCHEDULE LIST

 

EXHIBITS:

   EXHIBIT A    Leases EXHIBIT A-I    Plant EXHIBIT A-II    Hough Pipeline
EXHIBIT A-III    Hardesty CO2 Pipeline EXHIBIT B    Wells/Units/WI/NRI/Allocated
Values EXHIBIT C    Material Agreements EXHIBIT D    Seismic Data EXHIBIT E   
Libby Ranch Agreements EXHIBIT F    Form of Transportation Agreement EXHIBIT G
   Plant and Field Office Buildings EXHIBIT H    Form of Assignment, Bill of
Sale and Conveyance EXHIBIT I    Form of Transition Services Agreement EXHIBIT J
   Form of CO2 Purchase and Sale Agreement EXHIBIT K    Form of Use and
Occupancy Agreement

SCHEDULES:

   Schedule 2.3(m)    Inventory Schedule 3.4(b)    Cap Ex Budget Schedule 7.7   
Liens Schedule 7.12    Hydrocarbon Sales Contracts Schedule 7.14    Transfer
Requirements Schedule 9.1(b)    Asset Workers Schedule 9.1(l)    Insurance
Schedule 9.2(b)    Instruments Schedule 9.2(d)    Waiver Exceptions Schedule
9.2(e)    NE Hardesty Field Development Plan Schedule 16.9    Persons with
Knowledge

 

-iv-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”), dated June 22, 2013, is by
and between Whiting Oil and Gas Corporation, a Delaware corporation, 1700
Broadway, Suite 2300, Denver, Colorado 80290 (“Seller”) and BreitBurn Operating
L.P., a Delaware limited partnership, 515 South Flower Street, Suite 4800, Los
Angeles, California 90071 (“Buyer”). Seller and Buyer may be referred to
individually as a “Party” or collectively as the “Parties.”

RECITALS

Seller owns and desires to sell its interests in certain oil and gas properties
located in the Postle and NE Hardesty Fields, Texas County, Oklahoma, and
associated assets and rights in Oklahoma, Texas and New Mexico all as more
particularly described in Section 2.2 below.

Buyer has conducted and will conduct an independent investigation of the nature
and extent of the Assets (as hereinafter defined) and desires to purchase all of
Seller’s interest in the Assets pursuant to the terms of this Agreement. The
transaction contemplated by this Agreement may be referred to as the
“Transaction.”

AGREEMENT

In consideration of the mutual promises contained herein, $100 and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

ARTICLE 1.

DEFINITIONS AND REFERENCES

1.1 Certain Defined Terms. When used in this Agreement, the following terms
shall have the respective meanings assigned to them in this Section 1.1 or in
the subsections or other subdivisions referenced to below:

“Acquired Entities” has the meaning assigned to such term in Section 2.2(k).

“Action” means any action, suit, claim, audit, proceeding, investigation,
inquiry or condemnation by or before any Governmental Authority or any
arbitration proceeding.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning assigned to such term in the first paragraph hereof.



--------------------------------------------------------------------------------

“Allocated Value” has the meaning assigned to such term in Section 3.3.

“Annual Special Financial Statements” has the meaning assigned to such term in
Section 9.1(f)(i).

“Arbitrators” has the meaning assigned to such term in Section 15.6.

“Asset Taxes” has the meaning assigned to such term in Section 10.1(a).

“Asset Workers” has the meaning assigned to such term in Section 9.1(b)(iii).

“Assets” has the meaning assigned to such term in Section 2.2.

“Assumed Environmental Liabilities” has the meaning assigned to such term in
Section 6.4.

“Assumed Liabilities” has the meaning assigned to such term in Section 15.1.

“Audited Special Financial Statements” has the meaning assigned to such term in
Section 9.1(f)(iii).

“Buyer” has the meaning assigned to such term in the first paragraph hereof.

“Buyer Employer” has the meaning assigned to such term in Section 9.4(a).

“Buyer’s Representatives” has the meaning assigned to such term in Section 4.1.

“Cap Ex Budget” means the estimated budget for the Libby Ranch Project and other
capital projects as set forth on Schedule 3.4(b).

“Casualty Loss” has the meaning assigned to such term in Section 5.5(b).

“Celero PSA” has the meaning assigned to such term in Section 6.5.

“Chaparral” has the meaning assigned to such term in Section 9.2(e)(ii).

“Claim” has the meaning assigned to such term in Section 15.5(c).

“Claim Notice” has the meaning assigned to such term in Section 15.5(b).

“Closing” and “Closing Date” have the meanings assigned to such terms in
Section 13.1.

“Closing Amount” has the meaning assigned to such term in Section 3.4(a).

“CO2 Purchase and Sale Agreement” has the meaning assigned to such term in
Section 9.1(e).

“Code” has the meaning assigned to such term in Section 2.5.

 

-2-



--------------------------------------------------------------------------------

“Confidentiality Agreement” has the meaning assigned to such term in
Section 9.3(a).

“Conveyance” has the meaning assigned to such term in Section 13.3(a).

“Cure Period” has the meaning assigned to such term in Section 5.2(b)(ii).

“Defensible Title” has the meaning assigned to such term in Section 5.1(a).

“Deposit” has the meaning assigned to such term in Section 3.2.

“Designated Employees” has the meaning assigned to such term in Section 9.4(a).

“Disputes” has the meaning assigned to such term in Section 15.6.

“DOJ” has the meaning assigned to such term in Section 9.3(f).

“Effective Time” has the meaning assigned to such term in Section 2.4.

“Environmental Deductible” has the meaning assigned to such term in
Section 6.4(a) of the Celero PSA as modified pursuant to Section 6.5(c).

“Environmental Defects” has the meaning assigned to such term in Section 6.1 of
the Celero PSA as modified pursuant to Section 6.5(b).

“Environmental Inspection” has the meaning assigned to such term in Section 6.1.

“Environmental Law” and “Environmental Laws” have the meanings assigned to such
terms in Section 6.6.

“ERISA” has the meaning assigned to such term in Section 7.15.

“Exchange Act” has the meaning assigned to such term in Section 9.1(f)(iii).

“Excluded Asset” has the meaning assigned to such term in Section 2.3.

“Exclusion Adjustment” has the meaning assigned to such term in Section 5.6(a).

“Facilities” means the Assets described in Sections 2.2(c), 2.2(g), 2.2(i) and
2.2(j).

“Final Purchase Price” has the meaning assigned to such term in Section 14.1(a).

“Final Settlement Date” has the meaning assigned to such term in
Section 14.1(a).

“Final Settlement Statement” has the meaning assigned to such term in
Section 14.1(a).

“FTC” has the meaning assigned to such term in Section 9.3(f).

 

-3-



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state, local, native or tribal
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory or administrative or other division or instrumentality
thereof.

“Hardesty CO2 Pipeline” has the meaning assigned to such term in Section 2.2(j).

“Hardesty Receivables” has the meaning assigned to such term in
Section 9.2(e)(i).

“Hardesty Unit Agreement” has the meaning assigned to such term in
Section 9.2(e)(i).

“Hough Pipeline” has the meaning assigned to such term in Section 2.2(i).

“HSR Act” has the meaning assigned to such term in Section 9.3(f).

“Hydrocarbons” has the meaning assigned to such term in Section 2.2(a).

“Income Taxes” has the meaning assigned to such term in Section 10.1(b).

“Indemnified Party” and “Indemnifying Party” have the meanings assigned to such
terms in Section 15.5(b).

“Information” has the meaning assigned to such term in Section 9.3(a).

“Instruments” has the meaning assigned to such term in Section 9.2(b).

“Interest Addition” has the meaning assigned to such term in Section 5.3.

“Interest Addition Value” has the meaning assigned to such term in Section 5.3.

“Interim Special Financial Statements” has the meaning assigned to such term in
Section 9.1(f)(i).

“JOA” has the meaning assigned to such term in Section 3.4(b).

“Knowledge” has the meaning assigned to such term in Section 16.9.

“Lands” has the meaning assigned to such term in Section 2.2(a).

“Laws” means any and all applicable statutes, laws, ordinances, regulations,
rules, rulings, orders, restrictions, requirements, writs, injunctions, decrees
or other official acts of or by any Governmental Authority.

“Leases” has the meaning assigned to such term in Section 2.2(a).

“Libby Lateral” has the meaning assigned to such term in Section 2.2(m).

“Libby Ranch Project” means the Whiting Facilities as such term is defined in
that certain Agreement for the Construction, Ownership and operation of the
Libby Ranch Facilities dated as of June 27, 2012 between Seller and Reliant and
all rights under the agreements listed in Exhibit E.

 

-4-



--------------------------------------------------------------------------------

“Lien” means any of the following: mortgage, lien (statutory or other), other
security agreement, arrangement or interest, hypothecation, pledge or other
deposit arrangement, assignment, charge, levy, executory seizure, attachment,
garnishment, encumbrance (including any easement, exception, reservation or
limitation, right of way, and the like), conditional sale, title retention,
voting agreement or other similar agreement, arrangement, device or restriction,
preemptive or similar right, the filing of any financial statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction, or any option,
equity, claim (including any adverse claim to title) or right of or obligation
to any other Person of whatever kind and character.

“Like-Kind Exchange” has the meaning assigned to such term in Section 2.5.

“Limited Partnership” means Transpetco Pipeline Company, L.P.

“Losses” has the meaning assigned to such term in Section 15.4.

“Material Agreements” has the meaning assigned to such term in Section 7.10.

“Net Casualty Loss” has the meaning assigned to such term in Section 5.5(b).

“NORM” has the meaning assigned to such term in Section 6.3.

“Notice of Title Defects” has the meaning assigned to such term in
Section 5.2(a).

“NRI” has the meaning assigned to such term in Section 5.1(a)(i).

“Oil and Gas Assets” has the meaning assigned to such term in Section 5.1(a)(i).

“Operator Fee” has the meaning assigned to such term in Section 3.4(b).

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments or modifications thereto.

“Party” and “Parties” have the meanings assigned to such terms in the first
paragraph hereof.

“Permitted Encumbrances” has the meaning assigned to such term in
Section 5.1(b).

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

 

-5-



--------------------------------------------------------------------------------

“Plant” has the meaning assigned to such term in Section 2.2(c).

“Preferential Right” has the meaning assigned to such term in Section 5.6(b)(i).

“Preliminary Settlement Statement” has the meaning assigned to such term in
Section 3.4(a).

“Property Costs” has the meaning assigned to such term in Section 3.4(b).

“Purchase Price” has the meaning assigned to such term in Section 3.1.

“Reliant” means Reliant Exploration and Production LLC.

“QI” has the meaning assigned to such term in Section 2.5.

“Real Property Interests” means all necessary or useful fee property, easements,
rights of way, permits, servitudes, licenses, leasehold estates, any other
instruments creating an interest in real property, and similar rights related to
real property in connection with the Facilities.

“Records” has the meaning assigned to such term in Section 2.2(p).

“Retained Liabilities” has the meaning assigned to such term in Section 15.2.

“Section 1031 Assets” has the meaning assigned to such term in Section 2.5.

“Section 15.4(d) Matters” has the meaning assigned to such term in
Section 15.4(d)(ii).

“Seller” has the meaning assigned to such term in the first paragraph hereof.

“Seller Taxes” has the meaning assigned to such term in Section 10.1(c).

“Seller’s Auditor” has the meaning assigned to such term in Section 9.1(f)(i).

“Seller’s Engineer” has the meaning assigned to such term in Section 9.1(f)(i).

“Special Financial Statements” has the meaning assigned to such term in
Section 9.1(f)(i).

“Straddle Period” has the meaning assigned to such term in Section 10.1(d).

“Tax Return” has the meaning assigned to such term in Section 10.1(e).

“Taxes” has the meaning assigned to such term in Section 10.1(f).

“Team CO2 Acreage” has the meaning assigned to such term in Section 9.1(e).

“Team CO2 Pipeline” has the meaning assigned to such term in Section 9.1(e).

“Team CO2 Project” has the meaning assigned to such term in Section 9.1(e).

 

-6-



--------------------------------------------------------------------------------

“Title Deductible” has the meaning assigned to such term in Section 5.2(b)(i).

“Title Defect” has the meaning assigned to such term in Section 5.1(c).

“Title Defect Adjustment” has the meaning assigned to such term in
Section 5.2(b)(i).

“Title Defect Date” has the meaning assigned to such terms in Section 5.2(a).

“Title Defect Value” has the meaning assigned to such term in Section 5.1(d).

“Title Threshold” has the meaning assigned to such term in Section 5.1(c).

“Transaction” has the meaning assigned to such term in the second paragraph of
the Recitals.

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein other than those customarily obtained from
or made or complied with any Governmental Authority following the closing in
transactions of this nature.

“Transfer Taxes” has the meaning assigned to such term in Section 10.5.

“Transferred Employees” has the meaning assigned to such term in Section 9.4(a).

“Transition Services Agreement” has the meaning assigned to such term in
Section 13.3(l).

“Transpetco CO2 Pipeline” means that certain CO2 transmission pipeline
consisting of approximately 120 miles of 12-inch pipe extending from the
vicinity of the Bravo Dome Field in Harding County, New Mexico to the Postle
Field in Texas County, Oklahoma.

“Units” has the meaning assigned to such term in Section 2.2(d).

“Wells” has the meaning assigned to such term in Section 2.2(b).

“Whiting Designated Costs” has the meaning assigned to such term in
Section 3.4(b).

“WI” has the meaning assigned to such term in Section 5.1(a)(i).

“WTGP” has the meaning assigned to such term in Section 2.2(k).

“WTLP” has the meaning assigned to such term in Section 2.2(k).

1.2 References, Titles and Construction. All references in this Agreement to
articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise.

 

-7-



--------------------------------------------------------------------------------

(a) Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.

(b) The words “this Agreement”, “this instrument”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

(c) Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender.

(d) Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.

(e) Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.

(f) The word “or” is not intended to be exclusive and the word “includes” and
its derivatives mean “includes, but is not limited to” and corresponding
derivative expressions.

(g) No consideration shall be given to the fact or presumption that one party
had a greater or lesser hand in drafting this Agreement.

(h) All references herein to “$” or “dollars” shall refer to U.S. Dollars.

(i) Each Exhibit and Schedule attached to this Agreement is incorporated herein
by reference for all purposes, and references to this Agreement shall also
include such Exhibit or Schedule unless the context in which used shall
otherwise require.

ARTICLE 2.

PURCHASE AND SALE

2.1 Purchase and Sale. Seller agrees to sell and Buyer agrees to purchase all of
Seller’s right, title and interest in the Assets, all pursuant to the terms of
this Agreement.

2.2 The Assets. As used herein, the term “Assets” refers to the following:

(a) The oil, gas and/or mineral leases, rights-of-way and other agreements and
instruments specifically described in Exhibit A or otherwise owned by Seller in
Texas County, Oklahoma even if not specifically described in Exhibit A

 

-8-



--------------------------------------------------------------------------------

including any ratifications or amendments of such leases, rights-of-way and
other agreements and instruments (the “Leases”), the surface fee or other
interests in lands described in Exhibit A or otherwise owned by Seller in Texas
County, Oklahoma even if not described in Exhibit A (the “Lands”) and the oil,
gas, natural gas liquids, condensate, casinghead gas and other liquids or
gaseous hydrocarbons attributable to the Leases or Lands and carbon dioxide
purchased by Seller (“Hydrocarbons”), including all oil, gas and/or other
mineral leases, leasehold estates and interests, all surface fee, mineral,
royalty, overriding royalty, production payment, reversionary, net profits,
contractual leasehold and other similar rights, estates and interests in the
Leases or Lands, together with all the property and rights incident thereto,
including all rights in any pooled, unitized or communitized acreage by virtue
of the Lands or Leases being a part thereof and all Hydrocarbons produced from
and after the Effective Time from the pool or unit allocated to any such Lands
or Leases;

(b) All oil and gas wells and other well bores, whether abandoned, not
abandoned, plugged or unplugged, including the oil and gas wells specifically
described in Exhibit B, together with all other Hydrocarbon wells and all water,
injection (including CO2 injection) and disposal wells presently on the Lands or
on lands pooled, unitized or communitized therewith, whether or not described in
Exhibit B (the “Wells”);

(c) All personal property, equipment, fixtures, plants, facilities, pipelines,
improvements, surface leases, permits, rights-of-way, licenses, easements and
other surface rights located on the Lands used for the production (including
enhanced recovery thereof), gathering, treatment, processing, storing,
transportation, sale or disposal of Hydrocarbons or water produced from the
properties and interests described in Sections 2.2(a) and 2.2(b), including that
facility known as the Dry Trail CO2 Recovery Plant near the town of Hough in the
N1/2 NE1/4 of Section 14, Township 5 North, Range 13 East, of Texas County,
Oklahoma together with the major equipment related thereto as described in
Exhibit A-I (the “Plant”);

(d) All presently existing and valid unitization, pooling and communitization
agreements, declarations and orders, and the units created thereby (the “Units”)
and all other such agreements relating to the properties and interests described
in Sections 2.2(a) through 2.2(c) and to the production of Hydrocarbons, if any,
attributable to said properties and interests;

(e) All Material Agreements and any other agreements entered into in the
ordinary course of business that are not material to the ownership or operation
of the Assets, which relate and only insofar as they relate, to the properties
and interests described in Sections 2.2(a) through 2.2(d), including those
described in Exhibit C;

(f) All transferable geophysical, geological and seismic records, data and
information pertaining to the properties and interests described in Sections
2.2(a) through 2.2(c), including the data referenced in Exhibit D; provided that
Buyer agrees to take such data “as is, where is” without any representation or
warranty, express, implied or statutory, and excluding from the foregoing those
records, data and information, subject to unaffiliated third party contractual
restrictions on disclosure or transfer (provided that Seller shall use all
commercially reasonable efforts to obtain, at Buyer’s cost, any necessary
waivers of such restrictions on disclosure or transfer);

 

-9-



--------------------------------------------------------------------------------

(g) All Plant and field office buildings located in Texas County, Oklahoma as
described on Exhibit G and any furniture and fixtures related thereto, and all
other immovable property, fixtures and structures, all permanent facilities,
improvements, SCADA hardware and software (including the software used in
Seller’s injection pattern review) and telecommunication equipment, and other
equipment; in each case, located in the Plant and field offices;

(h) All Hydrocarbons classified as oil produced from the Wells which are in the
storage tanks on or near the Lands at the Effective Time and for which Seller
was paid as a Purchase Price adjustment pursuant to Section 3.4(c)(ii);

(i) That certain crude oil pipeline known as the Hough Pipeline consisting of
approximately 51 miles of 8-inch pipe extending from Hough Station in Texas
County, Oklahoma to Beaver Station in Ochiltree County, Texas together with all
associated transmission pipelines consisting of various diameter pipes
(collectively, the “Hough Pipeline”), including all associated gathering lines,
pumping, metering, tankage, communication facilities and other equipment and
together with all real property, easements, and rights-of-way associated with
the Hough Pipeline as listed on Exhibit A-II as well as all maps, permits,
agreements, files, accounting records and data in Seller’s possession relating
to the Hough Pipeline, including accounting records showing cost of
construction, capitalized improvements, depreciation rates and accumulated
depreciation, transportation receipts and deliveries by shipper, product
inventory, and workpapers supporting Seller’s preparation of its FERC Form No. 6
in Seller’s possession; such maps, permits, agreements, files, accounting
records and data relating to the Hough Pipeline shall include the period prior
to the Effective Date;

(j) That certain CO2 transmission pipeline lateral known as the Hardesty CO2
Pipeline located in Texas County, Oklahoma consisting of approximately 32 miles
of 6-inch pipe extending from the Postle Field to the NE Hardesty Field (the
“Hardesty CO2 Pipeline”), including all associated compression, metering,
storage, communication facilities and other equipment and together with all real
property, easements, and rights-of-way associated with the Hardesty CO2 Pipeline
as listed on Exhibit A-III as well as all maps, permits, agreements, files,
accounting records and data in Seller’s possession relating to the Hardesty CO2
Pipeline, including accounting records showing cost of construction, capitalized
improvements, depreciation rates and accumulated depreciation, transportation
receipts and deliveries by shipper, and product inventory; such maps, permits,
agreements, files, accounting records and data shall include the period prior to
the Effective Date;

(k) All membership interests in each of Whiting Transpetco GP, LLC (“WTGP”) and
Whiting Transpetco LP, LLC (“WTLP” and together with WTGP, the “Acquired
Entities”);

 

-10-



--------------------------------------------------------------------------------

(l) All Hydrocarbons classified as crude oil line fill owned by Seller in the
Hough Pipeline and natural gas liquid line fill owned by Seller in the Dry
Trails Midstream Energy pipeline and the ONEOK pipeline associated with the
Plant and all CO2 determined to be line fill owned by Seller in the Transpetco
CO2 Pipeline or the Hardesty CO2 Pipeline and for which Seller was paid a
Purchase Price adjustment pursuant to Section 3.4(c)(iv) and (v);

(m) The Libby Ranch Project, including rights to build a CO2 transmission
pipeline in Harding and Union Counties, New Mexico consisting of approximately
24 miles of pipe extending from the Libby Ranch Field to the Transpetco CO2
Pipeline (subject to Seller’s reservation of the right to utilize capacity of
such pipeline greater than 80 MMCF per day for Seller’s own account and to
designate delivery points thereon, such reservation and designation to be set
forth in a Transportation Agreement in the form of Exhibit F to be entered into
at the Closing) and an associated compression station and electrical substation
(the “Libby Lateral”) together with the agreements listed in Exhibit E as well
as including all real property, easements, and rights-of-way obtained by Seller
in connection with the Libby Ranch Project as listed on Exhibit A as well as all
maps, permits, applications, files, accounting records and data in Seller’s
possession relating to the Libby Ranch Project, including accounting records
showing all costs expended relating to the project; such maps, permits,
applications, files, accounting records and data shall include the period prior
to the Effective Date;

(n) A non-exclusive, perpetual, royalty-free license to utilize Seller’s
proprietary engineering software program described as the “Production Forecast
Tool”;

(o) Copies of all Excel spreadsheets used to perform revenue, expense and
production allocations; and

(p) The files, records and data relating to the items described in Sections
2.2(a) through 2.2(o) maintained by Seller, including all agreement files, lease
files, land files, well files, well logs and other well data, maps, division
order files, abstracts, title files, title opinions, production files, ad
valorem property and production or severance tax files, technical, engineering
and maintenance files, operations, environmental, safety and other similar
information, but excluding from the foregoing those files, records and data
subject to the unaffiliated third party contractual restrictions on disclosure
or transfer (provided that Seller shall use all commercially reasonable efforts
to obtain, at Buyer’s cost, any necessary waivers of such restrictions on
disclosure or transfer) and all accounting records for periods prior to and
after the Effective Time (the “Records”).

2.3 Excluded Properties. The Assets do not include, and there is hereby
expressly excepted and excluded therefrom and reserved to Seller the following
(the “Excluded Assets”):

(a) except as set forth in Sections 2.2(h) and 2.2(l), all rights and choses in
action, arising, occurring or existing in favor of Seller prior to the Effective
Time or arising out of the operation of or production from the Assets prior to
the Effective Time (including any and all contract rights, claims, revenues,
recoupment

 

-11-



--------------------------------------------------------------------------------

rights, recovery rights, accounting adjustments, mispayments, erroneous payments
or other claims of any nature in favor of Seller and relating and accruing to
any time period prior to the Effective Time, but not including any contract
rights or claims for indemnity in favor of Seller against Seller’s
predecessors-in-title to the Assets);

(b) all corporate, financial, tax and legal (other than title) records of Seller
other than the Records;

(c) all contracts of insurance;

(d) except as described in Sections 2.2(h) and 2.2(l), all Hydrocarbon
production from or attributable to the Assets with respect to all periods prior
to the Effective Time and all proceeds attributable thereto;

(e) any refund of costs, taxes or expenses borne by Seller attributable to the
period prior to the Effective Time;

(f) except with respect to assets described in Sections 2.2(h) and 2.2(l), any
other right or interest in and to the Assets to the extent attributable to the
period prior to the Effective Time;

(g) copies at Seller’s expense, including electronic copies (but not the
originals), of all Records;

(h) except with respect to assets described in Sections 2.2(h) and 2.2(l), all
deposits, cash, checks and funds attributable to Seller’s interests in the
Assets with respect to any period of time prior to the Effective Time;

(i) all business computers, computer or communications software or, except as
described in Sections 2.2(n) and 2.2(o), intellectual property (including tapes,
data and program documentation and all tangible manifestations and technical
information relating thereto) owned, licensed or used by Seller, in each case,
in its Midland, Texas office, and (ii) Seller’s Aries licenses and related
equipment;

(j) except as described in Sections 2.2(n) and 2.2(o), any programs created or
owned by Seller even if such property has been furnished to Buyer;

(k) any logo, service mark, copyright, trade name or trademark of or associated
with Seller or any Affiliate of Seller or any business of Seller or of any
Affiliate of Seller;

(l) any and all leased vehicles; and

(m) inventory held for use in respect of the Leases, Wells and Plant located
offsite of the Lands or identified on Schedule 2.3(m) (other than material
transfers when charged to any of the Assets).

 

-12-



--------------------------------------------------------------------------------

2.4 Effective Time. As used in this Agreement, “Effective Time” shall mean
April 1, 2013 at 12:01 a.m., Central Time.

2.5 1031 Exchange. Seller reserves the right, at or prior to Closing, to assign
its rights under this Agreement with respect to all or a portion of the Purchase
Price, and that portion of the Assets associated therewith (“Section 1031
Assets”), to a Qualified Intermediary (“QI”) (as that term is defined in
Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations) to accomplish the
Transaction, in whole or in part, in a manner that will comply with the
requirements of a like-kind exchange (“Like-Kind Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended (“Code”). If
Seller so elects, Seller may assign its rights under this Agreement to the
Section 1031 Assets to the QI. Buyer hereby (i) consents to Seller’s assignment
of its rights in this Agreement with respect to the Section 1031 Assets, and
(ii) if such an assignment is made, agrees to pay all or a portion of the
Purchase Price into the qualified trust account at Closing as directed in
writing by Seller. Seller and Buyer acknowledge and agree that a whole or
partial assignment of this Agreement to a QI shall not release either Party from
any of its respective liabilities and obligations to each other or expand any
such respective liabilities or obligations under this Agreement. Neither Party
represents to the other that any particular tax treatment will be given to
either Party as a result of the Like-Kind Exchange. The Party not participating
in the Like-Kind Exchange shall not be obligated to pay any additional costs or
incur any additional obligations in its sale of the Assets if such costs are the
result of the other Party’s Like-Kind Exchange, and the Party participating in
the Like-Kind Exchange shall hold harmless and indemnify the other Party from
and against all claims, losses and liabilities (including reasonable attorneys’
fees, court costs and related expenses), if any, resulting from such a Like-Kind
Exchange.

Notwithstanding any provision of this Agreement, “Assets” shall include all
assets and inventory (i) comprising part of the Libby Ranch Project or
(ii) purchased for, or intended for use with respect to, the Libby Ranch
Project.

ARTICLE 3.

PURCHASE PRICE

3.1 Purchase Price. The purchase price (the “Purchase Price”) for the Assets
shall be Eight Hundred Fifty-Nine Million Eight Hundred Thousand Dollars
($859,800,000). At Closing, Buyer shall pay Seller the Purchase Price, as
adjusted pursuant to Section 3.4.

3.2 Deposit. Contemporaneously with the execution of this Agreement, Buyer will
deposit by wire transfer 10% of the unadjusted Purchase Price set forth in
Section 3.1 (the “Deposit”) with Seller. The Deposit shall be credited to the
Purchase Price at Closing or, if this Agreement is terminated, shall be
distributed by Seller pursuant to Article 12.

3.3 Allocation of the Purchase Price. Buyer has allocated the Purchase Price
among the Assets as set forth on Exhibit B. These allocations will be used as
otherwise provided in this Agreement. The value so allocated to a particular
Asset is referred to as the “Allocated Value” for that Asset.

 

-13-



--------------------------------------------------------------------------------

3.4 Adjustments to Purchase Price. All adjustments to the Purchase Price shall
be made (i) according to the factors described in this Section 3.4, (ii) in
accordance with generally accepted accounting principles as consistently applied
in the oil and gas industry, and (iii) without duplication:

(a) Settlement Statements. The Purchase Price shall be adjusted at Closing
pursuant to a “Preliminary Settlement Statement” prepared by Seller and,
submitted to Buyer not less than five (5) business days prior to Closing for
Buyer’s comment and agreement. If Buyer and Seller are unable to agree upon this
Preliminary Settlement Statement and such disagreement concerns amounts totaling
less than 1% of the unadjusted Purchase Price, Seller’s estimate shall be used
at Closing and the Parties shall resolve such disagreement after Closing
pursuant to Sections 14.1 and 15.6. If Buyer and Seller are unable to agree upon
this Preliminary Settlement Statement and such disagreement concerns amounts
totaling equal to or more than 1% of the unadjusted Purchase Price, then the
Parties shall mutually agree upon an estimate to be used at Closing and resolve
their disagreement after Closing pursuant to Sections 14.1 and 15.6. The
Preliminary Settlement Statement shall set forth the Closing Amount and all
adjustments to the Purchase Price and associated calculations. The term “Closing
Amount” means the Purchase Price, adjusted as provided in this Section 3.4 using
reasonable estimates of amounts paid or received before Closing if actual
numbers are not available. After Closing, the Purchase Price shall be adjusted
pursuant to the Final Settlement Statement delivered pursuant to Section 14.1.

(b) Property Costs. For the purposes of this Agreement, the term “Property
Costs” shall mean all capital expenses incurred and paid in compliance with
Sections 9.1(a) through 9.1(c) (including the expenses set forth in the Cap Ex
Budget, except for the Whiting Designated Costs), insurance costs, expenses
associated with the purchase and transportation of CO2 paid to third parties,
and other expenses owed to third parties incurred in the ordinary course of
business, Seller’s share of joint interest billings, office overhead for
properties without a joint operating agreement (“JOA”), or where Seller is the
operator in an amount equal to fifty thousand dollars ($50,000) per month
through the Closing Date (proportionately reduced for partial months, “Operator
Fee”), lease operating expenses, lease rental and maintenance costs, royalties,
overriding royalties, leasehold payments, Asset Taxes (as defined and
apportioned as of the Effective Time pursuant to Article 10), drilling expenses,
workover expenses, material transfers when charged to any of the Assets,
geological, geophysical and any other exploration or development expenditures
chargeable under applicable operating agreements or other third party agreements
consistent with the standards established by the Council of Petroleum Accountant
Societies of North America; in each case, that are attributable to the
development, maintenance and operation of the Assets during the period in
question; provided, however, that Property Costs shall not include Income Taxes
or inventory expenses (other than material transfers when charged to any of the
Assets). Notwithstanding anything to the contrary in this Agreement, Seller
shall be solely responsible for and shall pay $12,100,000 in 2013 for capital
expenses when incurred in 2013 in respect of the Libby Ranch Project (in
addition to the $1,003,323 purchase price decrease in Section 3.4(d)(viii)),
regardless of whether such amount was paid or incurred before or after the
Effective Time or the Closing Date, and Buyer shall have no obligation to
reimburse Seller for any such expenses (the “Whiting Designated Costs”).

 

-14-



--------------------------------------------------------------------------------

(c) Upward Adjustments. The Purchase Price shall be adjusted upward by the
following without duplication:

(i) An amount equal to all Property Costs incurred and paid by Seller that are
attributable to the period after the Effective Time, and all (A) Property Costs
that may be incurred prior to the Effective Time but for which said equipment or
materials will be delivered, or services provided (including the reworking of
any wells), after the Effective Time to the extent incurred and paid by Seller
and (B) until Closing, the Operator Fee, and all overhead and other overhead
type income owed to Seller as operator under applicable COPAS procedures
relating to the Assets, but not paid by any third party or included in Property
Costs;

(ii) An amount equal to the value (net of royalties and other burdens and
applicable Asset Taxes) of Seller’s share of all oil in storage tanks at the
Effective Time to be calculated as follows: The value shall be the product of
(A) the volume in each storage tank (attributable to Seller’s interest) as of
the Effective Time as shown by the actual gauging reports, less any volumes
below the load line, multiplied by (B) the price actually received for
production under the applicable marketing contract for the Hydrocarbons sold, or
if not sold, the price that would be received for the Hydrocarbons as if they
had been sold in the month of March 2013; provided, however, that the adjustment
contemplated by this subsection (ii) shall be made only to the extent that
Seller does not receive and retain the proceeds, or portion thereof,
attributable to the pre-Effective Time merchantable oil in the storage tanks;

(iii) An amount equal to the sum of all Interest Addition adjustments pursuant
to Section 5.3;

(iv) The value of any CO2 line fill owned by Seller in respect of the Transpetco
CO2 Pipeline in an amount equal to $148,486;

(v) The value of any natural gas liquid line fill owned by Seller in respect of
the Dry Trails Midstream Energy pipeline and the ONEOK pipeline associated with
the Plant in an amount equal to $615,913; and

(vi) An amount equal to any cash settlement paid by Seller attributable to the
swaps set forth in Section 9.1(d).

(d) Downward Adjustments. The Purchase Price shall be adjusted downward by the
following without duplication:

(i) Proceeds received and retained by Seller (net of applicable Asset Taxes and
royalties and other burdens) that are attributable to production from the Assets
or to the sale of any of the Assets after the Effective Time;

 

-15-



--------------------------------------------------------------------------------

(ii) The amount of all Property Costs that remain unpaid by Seller and will be
paid by Buyer, or that have been paid by Buyer that are attributable to the
period prior to the Effective Time;

(iii) An amount equal to the sum of all adjustments to the Purchase Price for
Environmental Defects and Title Defects but only for the excess of Environmental
Defects over the Environmental Deductible and the Title Defects over the Title
Deductible and all on the terms and conditions set forth in Article 5 and
Sections 6.5 and 9.2(d);

(iv) An amount equal to the sum of all Exclusion Adjustments;

(v) An amount equal to the sum of all Net Casualty Losses;

(vi) An amount equal to the Deposit;

(vii) An amount equal to all proceeds from sales of Hydrocarbons relating to the
Assets and payable to owners of working interests, royalties, overriding
royalties and other similar interests (in each case) that are held in suspense
or escrow by Seller as of the Closing as set forth in the written report
provided to Buyer by Seller as of the date of this Agreement;

(viii) An amount equal to $1,003,323, covering the cost of pipe required to
increase the capacity of the CO2 transmission pipeline described in
Section 2.2(m) to change the Libby Lateral pipeline diameter from 8 inches to 10
inches; and

(ix) An amount equal to any cash settlement received by Seller attributable to
the swaps set forth in Section 9.1(d).

(e) Tax Adjustments. To adjust the Purchase Price for the apportionment of Asset
Taxes, the Parties agree to adjust the Purchase Price, downward or upward, as
appropriate, pursuant to the applicable provisions of Article 10.

ARTICLE 4.

BUYER’S INSPECTION

4.1 Access to the Records. Prior to Closing and subject to Sections 9.3(a) and
9.3(b), Seller will make the Records available to Buyer and Buyer’s agents,
representatives, advisors, attorneys, underwriters and other parties providing
services to Buyer in connection with its potential acquisition of the Assets
(collectively, “Buyer’s Representatives”) for inspection, copying, and review,
all at Buyer’s expense, at Seller’s offices to permit Buyer to perform its due
diligence review. Subject to the consent and cooperation of third parties,
Seller will assist Buyer in Buyer’s efforts to obtain, at Buyer’s expense, such
additional information from such parties as Buyer may reasonably desire. Buyer
may inspect the Records and such additional information only to the extent it
may do so without violating any obligation of confidence or contractual
commitment of Seller to a third party or disclose privileged information
(including personnel records); provided that the forgoing limitation shall not
apply to any title opinions.

 

-16-



--------------------------------------------------------------------------------

4.2 Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES UNDER THIS
AGREEMENT AND THE SPECIAL WARRANTY IN THE CONVEYANCE, (a) BUYER RECOGNIZES AND
AGREES THAT ALL MATERIALS, DOCUMENTS, AND OTHER INFORMATION MADE AVAILABLE TO IT
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY, WHETHER MADE AVAILABLE
PURSUANT TO THIS SECTION OR OTHERWISE, ARE MADE AVAILABLE TO IT AS AN
ACCOMMODATION, AND WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED OR STATUTORY, AS TO THE ACCURACY AND COMPLETENESS OF SUCH
MATERIALS, DOCUMENTS, AND OTHER INFORMATION; (b) BUYER EXPRESSLY AGREES THAT ANY
RELIANCE UPON OR CONCLUSIONS DRAWN THEREFROM SHALL BE AT BUYER’S RISK TO THE
MAXIMUM EXTENT PERMITTED BY LAWS AND SHALL NOT GIVE RISE TO ANY LIABILITY OF OR
AGAINST SELLER EXCEPT AS PROVIDED HEREIN; AND (c) EXCEPT AS EXPRESSLY PROVIDED
HEREIN, BUYER HEREBY WAIVES AND RELEASES ANY CLAIMS ARISING UNDER THIS
AGREEMENT, COMMON LAW OR ANY STATUTE ARISING OUT OF ANY MATERIALS, DOCUMENTS OR
INFORMATION PROVIDED BY SELLER TO BUYER.

ARTICLE 5.

TITLE MATTERS

5.1 Definitions.

(a) Defensible Title. The term “Defensible Title” means such title:

(i) to each of the Leases, the Wells and the Units, and the Lands associated
therewith (the “Oil and Gas Assets”), that, subject to and except for Permitted
Encumbrances: (A) entitles Seller to receive a share of the Hydrocarbons
produced, saved and marketed from the Oil and Gas Asset throughout the entire
productive life of such Oil and Gas Asset, after satisfaction of all royalties,
overriding royalties, nonparticipating royalties, net profits interests or other
similar burdens on or measured by production of Hydrocarbons (“NRI”), of not
less than the NRI set forth on Exhibit B for the formation or interval of such
Oil and Gas Asset indicated on Exhibit B; (B) obligates Seller to bear a
percentage of the costs and expenses for the maintenance, development, operation
and the production of Hydrocarbons produced, saved and marketed from the
formation or interval of the Oil and Gas Asset indicated on Exhibit B throughout
the entire productive life of such Oil and Gas Asset (“WI”) in an amount not
greater than the WI set forth in Exhibit B without a corresponding proportionate
increase in NRI; and (C) is free and clear of all Liens on or against title to
the Assets. If a formation or interval in a Well is not listed on Exhibit B,
then the deemed Allocated Value for such formation or interval in such Well is
zero; and

(ii) with respect to (A) the Real Property Interests, that Seller owns good and
indefeasible title and (B) the pipelines and personal property, that Seller owns
good, valid and sufficient title, in each case, to the interest of the grantee,
lessee, assignee or party of similar status free and clear of all Liens other
than Permitted Encumbrances.

 

-17-



--------------------------------------------------------------------------------

(b) Permitted Encumbrances. The term “Permitted Encumbrances” shall mean:

(i) the terms and provisions of an instrument or document creating lessors’
royalties, and existing overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens (payable or in suspense) if
the net cumulative effect of such burdens does not operate to reduce the NRI or
increase the WI set forth on Exhibit B;

(ii) division orders and sales contracts terminable without penalty upon no more
than thirty (30) days’ notice to the purchaser;

(iii) encumbrances relating to the Assets that arise under operating agreements
to secure payment of amounts not yet delinquent and are of a type and nature
customary in the oil and gas industry;

(iv) all rights reserved to or vested in any Governmental Authority to control
or regulate any of the Assets in any manner and all Laws;

(v) the terms and conditions of the Leases that would not operate to reduce the
NRI or increase the WI set forth on Exhibit B;

(vi) such defects or irregularities in the title to the Assets that are not such
as to materially interfere with the operation, value or use of the Assets (or a
portion thereof) affected thereby and that would be considered not material in
accordance with customary industry standards, and in no case that would operate
to reduce the NRI or increase the WI set forth on Exhibit B;

(vii) Liens for Taxes, Tax assessments not yet due, and Taxes, if delinquent,
that are being contested in good faith in the normal course of business;

(viii) all rights to consent by, required notices to, filings with, or other
actions by federal, state, local or foreign Governmental Authorities, in
connection with the conveyance of the applicable Asset if the same are
customarily obtained after such conveyance;

(ix) rights of reassignment upon the surrender or expiration of any Lease;

(x) easements, rights-of-way, servitudes, permits, surface leases, surface use
restrictions, and other rights with respect to surface operations, on, over or
in respect of any of the Assets or any restriction on access thereto that could
not reasonably be expected to materially interfere with the operation, value or
use of the affected Asset;

 

-18-



--------------------------------------------------------------------------------

(xi) Liens affecting the Assets not specified in this Section 5.1(b) that shall
be removed or released prior to Closing and with respect to which evidence
thereof reasonably satisfactory to Buyer has been furnished to Buyer prior to
Closing;

(xii) materialmen’s, mechanics’, operators’ or other similar Liens arising in
the ordinary course of business incidental to operation of the Assets (A) but
only to the extent such Liens have not been filed pursuant to Laws and the time
for filing such Liens has expired, (B) if filed, such Liens have not yet become
due and payable or payment is being withheld as provided by Laws, or (C) if
their validity is being contested in good faith by appropriate action;

(xiii) consents to assignment and similar contractual provisions affecting an
Asset with respect to which (A) waivers or consents are obtained from the
appropriate parties for the transaction contemplated hereby prior to Closing
(subject to the provisions of Section 5.6(a)) or (B) the appropriate time period
for asserting such rights has expired without an exercise of such rights;

(xiv) preferential rights to purchase and similar contractual provisions
affecting an Asset with respect to which (A) waivers are obtained from the
appropriate parties for the transaction contemplated hereby prior to Closing or
(B) the appropriate time period for asserting such rights has expired without an
exercise of such rights; and

(xv) the Material Agreements listed on Exhibit C to the extent that they are
ordinary and customary to the oil, gas and other mineral exploration,
development, processing or extraction business and would not operate to reduce
the NRI or increase the WI set forth on Exhibit B.

(c) Title Defect. The term “Title Defect” means either (A) any Lien that renders
Seller’s title to any Asset less than Defensible Title and reduces the Allocated
Value of the affected Asset by more than $75,000 (with such amount being the
“Title Threshold”), or (B) Seller’s breach of a Material Agreement resulting in
Seller having less than Defensible Title and that has an adverse effect on the
value or economic benefit of an Asset of more than the Title Threshold.
Notwithstanding the foregoing, the following shall not be considered Title
Defects:

(i) defects in the early chain of title, consisting of the failure to recite
marital status in a document or omissions of successors of heirship or estate
proceedings, unless Buyer provides reasonable written evidence that such failure
or omission has resulted in another party claiming title to the relevant Oil and
Gas Asset;

(ii) defects based on a lack of information in Seller’s files;

(iii) defects or irregularities resulting from or related to probate proceedings
or the lack thereof, which defects or irregularities have been outstanding 2
years;

 

-19-



--------------------------------------------------------------------------------

(iv) defects arising out of lack of survey;

(v) defects based on failure to record Leases issued by the BLM or any state, or
any assignments of record title or operating rights in such Leases, in the real
property or other county records of the county in which such Oil and Gas Asset
is located; provided that such Leases or assignments are properly filed with the
applicable federal or state office;

(vi) defects arising out of lack of corporate or other entity authorization
unless the action could result in another party claiming title to the Asset; and

(vii) defects that are defensible by possession under applicable statutes of
limitation for adverse possession or for prescription.

(d) Title Defect Value. “Title Defect Value” means the amount by which the Title
Defect exceeds the Title Threshold. In determining the Title Defect Value, the
Parties intend to include only that portion of the Asset affected by the Title
Defect. The Title Defect Value may not exceed the Allocated Value of the Asset
and shall be determined by the Parties in good faith taking into account all
relevant factors, including the following:

(i) If the Title Defect is a Lien on the Asset, the Title Defect Value shall be
the cost of removing such Lien.

(ii) If the Title Defect is an actual reduction in NRI without a change in the
WI, the Title Defect Value shall be the Allocated Value for the particular Oil
and Gas Asset, reduced by a fraction, the numerator of which is the NRI on
Exhibit B for such Oil and Gas Asset minus the actual NRI and the denominator of
which is the NRI on Exhibit B for such Oil and Gas Asset.

(iii) If the Title Defect does not fall into (i) or (ii) immediately above, then
the Title Defect Value shall be determined by the Parties in good faith, taking
into account all relevant factors, including the following:

(1) The Allocated Value of any affected Asset; and

(2) The economic effect of the Title Defect on the affected Asset or the
operation of the Assets as a whole.

5.2 Purchase Price Adjustments for Title Defects.

(a) Notices of Title Defects. Buyer shall give Seller each written “Notice of
Title Defects” as soon as reasonably possible but no later than May 24, 2013 at
5:00 p.m., Central Time (the “Title Defect Date”). Each such notice must be in
writing and (i) name the affected Asset; (ii) and, to the extent then reasonably
known, (A) describe each Title Defect with respect to the affected Asset;
(iii) describe the basis for each Title Defect set forth in such notice;
(iv) attach or refer to any supporting

 

-20-



--------------------------------------------------------------------------------

documentation; (v) state the Allocated Value (if any) of the affected Asset;
(vi) state Buyer’s good faith estimate of the Title Defect Value which shall
serve as Buyer’s proposal to adjust the Purchase Price; and (vii) the
computations upon which Buyer’s belief is based. Buyer’s sole and exclusive
rights and remedies with respect to any matter that constitutes a Title Defect
shall be those set forth in this Article 5, Section 11.2(c) and in the
Conveyance, and Buyer shall not be entitled to any other indemnification or any
other remedy with respect thereto.

(b) Defect Adjustments.

(i) If an Asset is affected by a Title Defect, the Purchase Price will be
reduced under Section 3.4 and as set forth below, unless (A) Seller cures the
Title Defect to Buyer’s reasonable satisfaction prior to Closing; (B) Buyer
agrees to waive the relevant Title Defect; or (C) Seller elects on or before
Closing to cure such Title Defect no later than ninety (90) days after Closing.
The Purchase Price shall be adjusted for Title Defects only to the extent that
the aggregate of all Title Defect Values net of the Interest Additions Values
(subject to the threshold and deductible described in Section 5.3) for all of
the Assets exceeds Seven Million Five Hundred Thousand Dollars ($7,500,000)
(such amount being a deductible, not a threshold, the “Title Deductible”) and
then only for the amount exceeding Seven Million Five Hundred Thousand Dollars
($7,500,000) (with the amount of such adjustment being the “Title Defect
Adjustment”).

(ii) If Seller elects to cure the relevant Title Defect during the period of
ninety (90) days after Closing (the “Cure Period”), Seller shall assign the
affected Asset to Buyer at Closing and the Purchase Price will not be reduced at
Closing for such Title Defect. If Seller cures all of the relevant Title Defects
to Buyer’s reasonable satisfaction during the Cure Period, then there shall be
no adjustment to the Purchase Price. Subject to the Title Deductible, if Seller
does not cure all Title Defects to Buyer’s reasonable satisfaction within the
Cure Period, the Purchase Price shall be adjusted by an amount equal to the
Title Defect Value attributable to the applicable Title Defect, such adjustment
to be made on the Final Settlement Statement.

5.3 Interest Additions. Promptly on discovery, but on or before the Title Defect
Date, either Party shall in good faith notify the other of any interest that
such Party discovers that is known to otherwise be an Oil and Gas Asset
hereunder but for the failure to describe it in detail, including any interest
that entitles Seller to receive more than the NRI or obligates Seller to bear
costs and expenses in an amount less than the WI without a proportionate change
in NRI, and that would have an Allocated Value in excess of the Title Threshold
or increases the Allocated Value of the affected Oil and Gas Asset by more than
the Title Threshold, with such interest being an “Interest Addition”. Buyer
acknowledges and agrees to comply with the affirmative obligation set forth in
the preceding sentence. Seller shall promptly provide Buyer thereafter with the
value of the Interest Addition or the amount by which Seller believes the
Allocated Value of the Oil and Gas Asset has been increased by the Interest
Addition (“Interest Addition Value”) and the associated computations. The
Parties shall determine the Interest Addition Value in good faith taking into
account all relevant factors. The Purchase Price shall be increased for Interest
Additions only to the extent that the aggregate of all Interest Additions
exceeds the Title Deductible.

 

-21-



--------------------------------------------------------------------------------

5.4 Dispute Resolution. The Parties agree to resolve disputes concerning title
matters pursuant to the arbitration procedure set forth in Section 15.6.

5.5 Casualty Loss.

(a) Assumed Risk. Notwithstanding anything herein contained to the contrary, any
diminution in value of the Assets from and after the Effective Time that results
from production of Hydrocarbons through normal depletion, a decrease in the
estimated recoverable reserves or market value thereof or from mechanical
failure that arises in the ordinary course of operating oil and gas wells
(including watering out of any well, the loss of an injector well, collapsed
casing or sand infiltration of any well) and the depreciation of personal
property due to ordinary wear and tear; in each case, with respect to the
Assets, shall not be treated as a Casualty Loss or other Loss for which Seller
indemnifies Buyer or otherwise has responsibility for hereunder.

(b) Loss. Prior to Closing, if a portion of the Assets is destroyed by fire or
other casualty, or is taken or threatened to be taken in condemnation or under
the right of eminent domain (with such event being a “Casualty Loss”), Buyer
shall purchase the Asset at Closing for the Allocated Value of the Asset
reduced, by the estimated cost to repair or replace such Asset (with equipment
of similar utility) (the reduction being the “Net Casualty Loss”). Seller, at
its sole option, may elect to cure such Casualty Loss. If Seller elects to
promptly cure such Casualty Loss, Seller may replace any personal property that
is the subject of a Casualty Loss with equipment of similar grade and utility.
If Seller cures the Casualty Loss to Buyer’s reasonable satisfaction within
ninety (90) days after Closing, Buyer shall purchase the affected Asset at
Closing without any Purchase Price adjustment for such Casualty Loss.

5.6 Transfer Requirements and Preferential Rights. Seller shall use its best
efforts to satisfy all Transfer Requirements and give notices required in
connection with Preferential Rights prior to Closing. If Buyer discovers other
Assets affected by a Transfer Requirements or Preferential Right during the
course of Buyer’s due diligence activities, Buyer shall notify Seller promptly
and Seller shall use its best efforts to satisfy such Transfer Requirements or
obtain waivers and give the notices required in connection with such
Preferential Rights prior to Closing.

(a) Transfer Requirements. Except for Transfer Requirements which are
customarily obtained post-Closing, and those Transfer Requirements the failure
of which to satisfy would not invalidate the conveyance of any Asset or result
in a termination of a Lease hereunder or other Asset or give the lessor or other
counterparty the right to so terminate, if a Transfer Requirement to assign any
Lease or other Asset has not been satisfied as of the Closing, then (i) the
portion of the Assets for which such Transfer Requirement has not been satisfied
shall not be conveyed at the Closing, (ii) the Allocated Value relating to that
Asset shall not be paid to Seller, and (iii) Seller shall use its best efforts
to satisfy such Transfer Requirement as promptly as possible following Closing.
If such Transfer Requirement has been satisfied as of the Final Settlement Date,
Seller shall convey the affected Asset to Buyer effective as of the Effective
Time and Buyer shall pay Seller the Allocated Value relating to the affected
Asset subject to

 

-22-



--------------------------------------------------------------------------------

adjustments contemplated by Section 3.4, reduced by the amount of any net
proceeds from the affected Asset attributable to the period of time after the
Effective Time, with Seller retaining such proceeds less Property Costs
attributable to the period of time after the Effective Time. If such Transfer
Requirement has not been satisfied as of the Final Settlement Date, the affected
Asset shall be deemed to be an “Excluded Asset” and Seller shall retain such
Asset and the Purchase Price shall be reduced by an amount equal to the
Allocated Value of the particular Asset (with such adjustment being an
“Exclusion Adjustment”). Buyer shall reasonably cooperate with Seller in
satisfying any Transfer Requirement, but Buyer shall not be required to expend
funds or make any other type of financial commitments as a condition of
satisfying such Transfer Requirement; subject to adjustments contemplated by
Section 3.4.

(b) Preferential Purchase Rights.

(i) If any preferential right to purchase any portion of the Assets
(“Preferential Right”) is exercised and consummated prior to the Closing Date,
that portion of the Assets affected by such Preferential Right shall be excluded
from the Assets and the Purchase Price shall be adjusted downward by an amount
equal to the Exclusion Adjustment(s) of such affected Assets.

(ii) If by Closing, the time for the exercise of such Preferential Right has not
expired and Seller has not received notice of an intent not to exercise or a
waiver of the Preferential Right, that portion of the Assets affected by such
Preferential Right shall be excluded from the Assets and retained by Seller at
Closing, and the Purchase Price shall be reduced by the Exclusion Adjustment(s)
and the provisions of Section 5.6(b)(iii) shall apply.

(iii) As to any affected Assets retained by Seller at Closing pursuant to
Section 5.6(b)(ii), following Closing, if a Preferential Right is not
consummated within the time frame specified in the Preferential Right, or if the
time frame for exercise of the Preferential Right expires without exercise after
the Closing, then, subject to the terms and conditions set forth in this
Agreement, Seller shall prepare, execute and deliver a conveyance of the
applicable Assets to Buyer, such conveyance to be effective as of the Effective
Time and in the form and substance of the Conveyance, and Buyer shall deposit by
wire transfer with Seller an amount equal to the Exclusion Adjustment(s) of the
applicable Assets.

(c) Exclusive Remedy. The rights and remedies set forth in this Section 5.6 and
Article 11 are the exclusive remedies under this Agreement for exercised
Preferential Rights and Transfer Restrictions applicable to the Assets. The
rights and remedies granted each Party in this Article and the special warranty
in the Conveyance, together with any indemnification set forth in Article 15 and
the rights of each Party not to Close or terminate pursuant to Article 11, are
the exclusive rights and remedies against the other Party related to any Title
Defect or other title matters.

5.7 Personal Property and Equipment. Seller expressly disclaims and negates any
representation and warranty as to the condition of any personal property,
equipment, fixtures and

 

-23-



--------------------------------------------------------------------------------

items of movable property comprising any part of the Assets, including (i) any
implied or express warranty of merchantability, (ii) any implied or express
warranty of fitness for a particular purpose, (iii) any implied or express
warranty of conformity to models or samples of materials, (iv) any rights of
assignee under applicable statutes to claim diminution of consideration, and
(v) any claim by Buyer for damages because of defects, whether known or unknown,
it being expressly understood by Buyer that said personal property, fixtures,
equipment and items, subject to Section 5.5(b), are being conveyed to Buyer “as
is, where is,” with all faults and in their present condition and state of
repair. Buyer shall have inspected, or waived (and upon Closing shall be deemed
to have waived) its right to inspect, the Assets for all purposes and satisfied
itself as to their physical and environmental condition.

ARTICLE 6.

ENVIRONMENTAL MATTERS

6.1 Physical Access to the Assets. Prior to signing this Agreement, Seller
granted to Buyer physical access to the Assets to allow Buyer to conduct, at
Buyer’s sole risk and expense, a non-intrusive, on-site surface inspection of
the Assets and an inspection of Seller’s files covering environmental matters
(the “Environmental Inspection”). If Buyer or its agents prepared an
environmental assessment of any of the Assets, Buyer agrees to keep such
assessment confidential and to furnish copies thereof to Seller. Such
information shall be held confidential but may be disclosed to Buyer or Buyer’s
Affiliates, attorneys, officers, employees, consultants and lenders and their
respective advisors and used in Buyer’s evaluation of Seller’s properties.
Furthermore, Buyer’s obligations of confidentiality shall not apply to
information (i) required to be disclosed by legal process or Laws, including
securities Laws or stock exchange rules or regulations, (ii) available to the
public, (iii) already in the possession of or known to Buyer as of the date of
the Environmental Inspection or developed by Buyer independently of the
Environmental Inspection, or (iv) acquired from third parties not known by Buyer
to have confidentiality obligations to Seller, provided that Buyer agrees to
inquire of such third parties if such third party has an obligation of
confidence to Seller.

6.2 Release and Indemnity. IN CONNECTION WITH GRANTING SUCH PHYSICAL ACCESS TO
THE ASSETS, BUYER REPRESENTS THAT IT IS ADEQUATELY INSURED AND WAIVES, RELEASES
AND AGREES TO INDEMNIFY SELLER, AND ITS RESPECTIVE DIRECTORS, OWNERS, MEMBERS,
PARTNERS, OFFICERS, SHAREHOLDERS, EMPLOYEES, AGENTS AND REPRESENTATIVES AGAINST
ALL CLAIMS ARISING AS A RESULT OF ANY ACTIVITIES OF BUYER OR BUYER’S
REPRESENTATIVES OR AFFILIATES IN CONDUCTING ITS ON-SITE INSPECTIONS AND
ENVIRONMENTAL ASSESSMENTS OF THE ASSETS (INCLUDING THOSE ACTIVITIES CONDUCTED IN
ANY OFFICE OR FACILITY OF SELLER), WHETHER OR NOT SUCH CLAIMS, INJURIES OR
DAMAGES ARISE IN WHOLE OR IN PART OF OUT SELLER’S NEGLIGENCE, EXCEPT FOR
INJURIES OR DAMAGES CAUSED BY SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
THIS WAIVER, RELEASE AND INDEMNITY BY BUYER SHALL SURVIVE TERMINATION OF THIS
AGREEMENT.

 

-24-



--------------------------------------------------------------------------------

6.3 Buyer’s Acknowledgment Concerning Possible Contamination of the Assets.
Buyer is aware that the Assets have been used for exploration, development,
production and transportation of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other materials located on or under the Assets or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, hazardous substances, or naturally occurring radioactive
materials (“NORM”). NORM may affix or attach itself to the inside of Wells,
materials, and equipment as scale, or in other forms; the Wells, materials, and
equipment located on the Assets or included in the Assets may contain NORM and
other wastes or hazardous substances; and NORM-containing material and other
wastes or hazardous substances may have been buried, come in contact with the
soil, or otherwise been disposed of on the Assets. Special procedures may be
required for the remediation, removal, transportation, or disposal of wastes,
asbestos, hazardous substances, and NORM from the Assets.

6.4 Assumed Environmental Liabilities. Upon Closing, except for item (ix) of
Retained Liabilities and subject to Section 6.5 and Seller’s indemnification
obligations in Section 15.4(a), Buyer agrees to assume and pay, perform, fulfill
and discharge and release Seller from all Losses relating to environmental
conditions in, on or under the Assets attributable to the period of time before
and after the Effective Time, including any and all liability for (i) the
assessment, remediation, removal, transportation and disposal of wastes,
asbestos, hazardous substances and NORM, (ii) compliance with Environmental Laws
in respect of the environmental condition of the Assets as of the Effective
Time, and (iii) the obligation to plug and abandon the Wells and reclamation of
existing well sites on the Lands and other facilities or pipelines related to
the Assets (collectively, the “Assumed Environmental Liabilities”).

6.5 Environmental Defects. Reference is hereby made to that certain Purchase and
Sale Agreement between Celero Energy, LP and Seller dated effective as of
July 1, 2005, a copy of which Seller has provided to Buyer prior to the
execution of this Agreement (the “Celero PSA”). Capitalized terms used in
Article 6 of the Celero PSA but not defined in this Agreement shall have the
meaning given them in the Celero PSA. The Parties agree that Buyer and Seller
shall have the rights and obligations with respect to environmental matters
relating to the Assets under Article 6 of the Celero PSA, as if Buyer and Seller
were the buyer and seller under, and the Assets were assets under, the Celero
PSA, mutatis mutandis; provided, however, that (a) references in Article 6 of
the Celero PSA to August 1, 2005 shall be references to May 24, 2013, (b) the
reference in the definition of “Environmental Defect” in Section 6.1 of the
Celero PSA to $50,000 shall be a reference to $75,000 and (c) references in
Section 6.4 of the Celero PSA to $5,000,000 shall be references to $7,500,000.

6.6 Environmental Law. “Environmental Law” means any and all Laws or other
legally enforceable requirements (including common law) issued by any
Governmental Authority in effect on or before the Closing Date (collectively,
“Environmental Laws”) regulating or imposing liability or standards of conduct
concerning protection of the environment or human health and safety or the
release or disposal of waste materials.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 7.

SELLER’S REPRESENTATIONS

The Parties’ agreement with respect to title matters and environmental matters
is set forth in Articles 5 and 6, respectively, and the provisions of those
Articles set forth Seller’s representations, if any, with respect to title
matters and environmental matters. Except for title matters and environmental
matters, Seller makes the following representations and warranties as of the
execution of this Agreement and as of the Closing Date (other than those set
forth in Sections 7.1 through 7.4 and 7.14 through 7.17) for purposes of serving
as conditions to Closing only:

7.1 Corporate Representations.

(a) Seller is a corporation, duly organized, validly existing and in good
standing under the Laws of the State of Delaware and is duly qualified to carry
on its business in the States of New Mexico, Oklahoma and Texas. WTGP is a
limited liability company, duly organized, validly existing and in good standing
under the Laws of the State of Delaware. WTLP is a limited liability company,
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.

(b) Seller has all requisite power and authority to own the Assets, to carry on
its business as presently conducted, to execute, deliver, and perform this
Agreement and each other agreement, instrument, or document executed or to be
executed by Seller in connection with the Transaction to which it is a party and
to consummate the Transaction. The execution, delivery, and performance by
Seller of this Agreement and each other agreement, instrument, or document
executed or to be executed by Seller in connection with the Transaction to which
it is a party, and the consummation by it of the Transaction and the
transactions contemplated thereby, have been duly authorized by all necessary
corporate action of Seller.

(c) The execution and delivery of this Agreement does not, and the fulfillment
of and compliance with the terms and conditions hereof will not, (i) create a
Lien on the Assets, (ii) violate, conflict with or constitute a default or an
event that, with notice or lapse of time or both, would be a default, breach or
violation under any provision of Seller’s or either of the Acquired Entities’
governing documents or any material lease, contract, agreement, instrument or
obligation to which Seller or either of the Acquired Entities is a party or by
which Seller, either of the Acquired Entities or the Assets are bound, or,
(iii) violate, conflict with or constitute a breach of any Laws.

7.2 Capitalization; Ownership; Organizational Documents. All of the Acquired
Entities’ issued and outstanding member interests are owned by Seller. All of
the Acquired Entities’ issued and outstanding member interests were duly
authorized and validly issued and are fully paid and nonassessable. Except for
the Acquired Entities’ ownership interests in the Limited Partnership, neither
Acquired Entity owns any equity interests or other securities in any other
Person or any other assets whatsoever. During Seller’s ownership of the Acquired
Entities, the Acquired Entities have not engaged in any business except for the
ownership of interests in

 

-26-



--------------------------------------------------------------------------------

the Limited Partnership. Except for the rights created pursuant to this
Agreement, there are no outstanding options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any kind relating to
the right to subscribe for or purchase member or other equity interests in
either of the Acquired Entities or obligating either of the Acquired Entities to
issue or sell any member or other equity interests in either of the Acquired
Entities. There are no outstanding contractual obligations of either of the
Acquired Entities to repurchase, redeem or otherwise acquire any member or other
equity interests in either of the Acquired Entities or to provide funds to, or
make any investment in, any Person other than the Limited Partnership. True and
complete copies of the Organizational Documents of the Acquired Entities have
been provided to Buyer prior to the date hereof.

7.3 Authorization and Enforceability. This Agreement, the Conveyance and each
other agreement, instrument or document executed or to be executed by Seller in
connection with the Transaction to which it is a party constitutes, or when
executed and delivered will constitute, Seller’s legal, valid and binding
obligation, enforceable in accordance with their respective terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and other Laws for the protection of creditors and equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.

7.4 Liability for Brokers’ Fees. Neither Seller nor any Acquired Entity has
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
relating to the Transaction for which Buyer or any Acquired Entity shall have
any responsibility whatsoever.

7.5 No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by Seller or any Acquired Entity or, to the knowledge of Seller,
threatened against Seller or any Acquired Entity by any third party.

7.6 Litigation. Neither Seller nor any Acquired Entity has received a written
claim, charge, audit, investigation or demand notice that has not been resolved
and that would adversely affect any of the Assets. There are no Actions pending
or, to Seller’s knowledge, threatened against Seller or any Acquired Entity or
with respect to any of the Assets, before any arbitration authority or
Governmental Authority that relate to any of the Assets, or that would affect
Seller’s ability to execute and deliver this Agreement or to consummate the
Transaction.

7.7 No Liens. Except as set forth on Schedule 7.7 and for Permitted
Encumbrances, there are no (i) judgments, transcripts of judgments or court
actions, adjudicated or pending against or involving Seller or any Acquired
Entity, (ii) Liens against or involving Seller or any Acquired Entity or the
Assets other than those that will be released at or before Closing,
(iii) notices of unredeemed tax sales or unpaid taxes or special assessments due
or delinquent filed against Seller’s or any Acquired Entity’s interest in the
Assets, or (iv) assignments of leasehold from Seller or any Acquired Entity to
other parties not reflected in the materials examined which would operate to
reduce the NRI or increase the WI set forth on Exhibit B.

7.8 Judgments. There are no unsatisfied or continuing judgments, orders,
decrees, directives or injunctions issued by an arbitration authority or
Governmental Authority outstanding against Seller or any Acquired Entity with
respect to the Assets that would be reasonably expected to impair Seller’s
ability to enter into this Agreement or consummate the Transaction.

 

-27-



--------------------------------------------------------------------------------

7.9 Compliance with Laws. To Seller’s knowledge, the Assets have been owned and
operated by Seller in all material respects in compliance with all Laws.

7.10 Material Agreements. To Seller’s knowledge, except for the Leases and other
agreements listed on Exhibit A, Seller has identified on Exhibit C a list of all
agreements to which Seller or any Acquired Entity is a party or by which the
Assets are bound that are material to the ownership or operation of the Assets
(the “Material Agreements”). Except as noted on Exhibit C, to Seller’s
knowledge:

(a) the Material Agreements are in full force and effect in all material
respects;

(b) Seller is not in material default with respect to any Material Agreement nor
is any counterparty thereunder in material default; and

(c) Seller has made all of Seller’s payments due and owing under the Material
Agreements in a timely manner before the same became delinquent.

Buyer and Seller agree and acknowledge that Leases are not Material Agreements.

7.11 Governmental Permits. To Seller’s knowledge, Seller has all governmental
licenses, filings and permits (including permits, licenses, approval
registrations, notifications, exemptions and any other authorizations pursuant
to Laws) necessary or appropriate to own and operate the Assets as presently
being owned and operated. To Seller’s knowledge, such licenses, filings and
permits are in full force and effect and Seller has not received written notice
of any violations in respect of any such licenses or permits that remains
uncured.

7.12 Hydrocarbon Sales Contracts. To Seller’s knowledge, Seller has listed all
Hydrocarbon Sales Contracts on Schedule 7.12. Except for payments that are not
material, to Seller’s knowledge, proceeds from the sale of oil, condensate, and
gas from the Assets are being received by Seller in a timely manner. To Seller’s
knowledge, Seller is not having deliveries of gas from any Asset subject to a
Hydrocarbon Sales Contract curtailed substantially below such property’s
delivery capacity.

7.13 Property Costs. To Seller’s knowledge, Seller has paid all Property Costs
attributable to the period of time prior to the Effective Time and during
Seller’s ownership of the Assets as such Property Costs become due, and such
Property Costs are being paid in a timely manner before the same become
delinquent, except for any such Property Costs as are being disputed in good
faith by Seller in a timely manner.

7.14 Transfer Requirements. Except as set forth on Schedule 7.14, there are no
Transfer Requirements.

7.15 Employee Matters. The Acquired Entities do not have, and have never had,
any employees. The Asset Workers are not subject to a collective bargaining
agreement or

 

-28-



--------------------------------------------------------------------------------

represented by any labor union. The Acquired Entities do not sponsor, maintain
or contribute to, and have never sponsored, maintained or contributed to, any
“employee benefit plan,” as such term is defined in section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any other plan,
policy, agreement, arrangement, program or practice providing compensation or
benefits to any employee or other individual.

7.16 Taxes. With respect to the Limited Partnership, to the knowledge of Seller:

(a) All Taxes owed by (i) the Acquired Entities and (ii) the Limited
Partnership, that are or have become due have been paid in full;

(b) All Tax Returns required to be filed by or with respect to the Acquired
Entities or the Limited Partnership have been duly and timely filed, and each
such Tax Return is true, correct and complete in all material respects;

(c) There are no Liens on any of the Assets, the assets of the Acquired Entities
or the assets of the Limited Partnership currently existing, pending or, to the
knowledge of Seller, threatened, with respect to Taxes, except for statutory
Liens for current period Taxes not yet due and payable; and

(d) Each of the Acquired Entities is, and since its inception has at all times
been, an entity disregarded as separate from Seller for U.S. federal income tax
purposes.

7.17 Tax Partnerships. Except for the Limited Partnership, none of the Assets,
the assets of the Acquired Entities or the assets of the Limited Partnership is
subject to any Tax partnership agreement or is otherwise treated as held in an
arrangement requiring a partnership income Tax Return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Code.

7.18 Preferential Rights. None of the Assets is subject to any Preferential
Right.

7.19 Disclosures. The matters set forth on any of the Exhibits attached hereto
are not necessarily matters that Seller is required to disclose or matters that
would constitute a breach of any representation or warranty had such matters not
been disclosed.

ARTICLE 8.

BUYER’S REPRESENTATIONS

Buyer makes the following representations and warranties to Seller as of the
execution of this Agreement and as of Closing:

8.1 Corporate Representations.

(a) Buyer is a limited partnership, duly organized, validly existing and in good
standing under the Laws of the State of Delaware and at Closing will be duly
qualified to carry on its business in the States of New Mexico, Oklahoma and
Texas.

 

-29-



--------------------------------------------------------------------------------

(b) Buyer will have all requisite power and authority to own the Assets at
Closing, to carry on its business as presently conducted and to execute,
deliver, and perform this Agreement and each other agreement, instrument, or
document executed or to be executed by Buyer in connection with the Transaction
to which it is a party and to consummate the Transaction. The execution,
delivery, and performance by Buyer of this Agreement and each other agreement,
instrument, or document executed or to be executed by Buyer in connection with
the Transaction to which it is a party, and the consummation by it of the
Transaction and thereby, have been duly authorized by all necessary partnership
action of Buyer.

(c) The execution and delivery of this Agreement does not, and the fulfillment
of and compliance with the terms and conditions hereof will not (i) violate,
conflict with or constitute a default or an event that, with notice or lapse of
time or both, would be a default, breach or violation under any provision of
Buyer’s governing documents or any material lease, contract, agreement,
instrument or obligation to which Buyer is a party or by which Buyer is bound,
or (ii) violate, conflict with or constitute a breach of any Laws.

8.2 Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the Transaction have been duly and validly authorized by all
requisite action on behalf of Buyer. This Agreement and each other agreement,
instrument, or document executed or to be executed by Buyer in connection with
the Transaction to which it is a party constitutes, or when executed and
delivered will constitute, Buyer’s legal, valid and binding obligation,
enforceable in accordance with their respective terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar Laws
for the protection of creditors and equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.

8.3 Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Seller shall have any responsibility whatsoever.

8.4 Litigation. There is no Action by any person, entity or Governmental
Authority pending or, to Buyer’s knowledge, threatened against it before any
Governmental Authority that impedes or is likely to impede Buyer’s ability to
consummate the Transaction and to assume the liabilities to be assumed by Buyer
under this Agreement, including the Assumed Liabilities.

8.5 Financial Resources. Buyer has or will have as of the Closing Date the
financial resources available to close the Transaction.

8.6 Securities Laws, Access to Data and Information. Buyer is familiar with the
Assets and it is a knowledgeable, experienced and sophisticated investor in the
oil and gas business. Buyer understands and accepts the risks and absence of
liquidity inherent in ownership of the Assets. Buyer acknowledges that the
Assets are or may be deemed to be “securities” under the Securities Act of 1933,
as amended, and certain applicable state securities or Blue Sky Laws and that
resales thereof may therefore be subject to the registration requirements of
such acts. The Assets are being acquired solely for Buyer’s own account for the
purpose of investment and not with a view to resale, distribution or granting a
participation therein.

 

-30-



--------------------------------------------------------------------------------

8.7 Buyer’s Evaluation.

(a) Records. Buyer is experienced and knowledgeable in the oil and gas business
and is aware of its risks. Buyer acknowledges that Seller is making available to
it the Records and the opportunity to examine, to the extent it deems necessary
in its sole discretion, all real property, personal property and equipment
associated with the Assets. Except for the representations of Seller contained
in this Agreement and the special warranty in the Conveyance, Buyer acknowledges
and agrees that Seller has not made any representations or warranties, express
or implied, written or oral, as to the accuracy or completeness of the Records
or any other information relating to the Assets furnished or to be furnished to
Buyer or its representatives by or on behalf of Seller, including any estimate
with respect to the value of the Assets, estimates of when “payout” will occur
for a particular Asset, estimates or any projections as to reserves and/or
events that could or could not occur, future operating expenses, future workover
expenses and future cash flow.

(b) Independent Evaluation. In entering into this Agreement, Buyer acknowledges
and affirms that it has relied and will rely solely on the terms of this
Agreement and the Exhibits and Schedules to this Agreement and the Conveyance
and upon its independent analysis, evaluation and investigation of, and judgment
with respect to, the business, economic, legal, tax or other consequences of the
Transaction including its own estimate and appraisal of the extent and value of
the petroleum, natural gas and other reserves of the Assets, the value of the
Assets and future operation, maintenance and development costs associated with
the Assets. Buyer owns and operates other oil and gas properties and is aware of
the geologic factors and risks associated with operating oil and gas wells.
Accordingly, Buyer assumes the risk of the downhole condition of the Wells.
Except as expressly provided in this Agreement, the Conveyance and the
Transition Services Agreement, Seller shall not have any liability to Buyer or
its Affiliates, agents, representatives or employees resulting from any use,
authorized or unauthorized, of the Records or other information relating to the
Assets provided by or on behalf of Seller.

(c) Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
CONVEYANCE, THE ASSETS ARE TO BE SOLD AND ACCEPTED BY BUYER AT CLOSING “AS IS,
WHERE IS AND WITH ALL FAULTS” AND SELLER MAKES NO WARRANTY OR REPRESENTATION OF
ANY KIND OR NATURE, EXPRESS OR IMPLIED, IN FACT OR BY LAW, WITH RESPECT TO THE
ORIGIN, QUALITY, CONDITION OR SAFETY OF ANY EQUIPMENT OR OTHER PERSONAL
PROPERTY, TITLE TO PERSONAL OR MIXED PROPERTY, TITLE TO REAL PROPERTY,
COMPLIANCE WITH GOVERNMENTAL REGULATIONS OR LAWS, MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSES, CONDITION, QUANTITY, VALUE OR EXISTENCE OF RESERVES OF
OIL, GAS OR OTHER MINERALS PRODUCIBLE OR RECOVERABLE FROM THE LEASES, UNITS OR
WELLS, OR OTHERWISE.

 

-31-



--------------------------------------------------------------------------------

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE CONVEYANCE, ALL WELLS,
PERSONAL OR MIXED PROPERTY, DATA, RECORDS, MACHINERY, EQUIPMENT AND FACILITIES
COMPRISING THE ASSETS OR SITUATED THEREON OR APPURTENANT THERETO, ARE TO BE
CONVEYED BY SELLER AND ACCEPTED BY BUYER PRECISELY AND ONLY “AS IS, WHERE IS”
AND WITHOUT RECOURSE AGAINST SELLER.

(d) Acknowledgement. Buyer acknowledges that the Assets have been used for oil
and gas drilling and producing operations, transportation or gathering
operations, related oil field operations and possibly the storage and disposal
of waste material incidental to or occurring in connection with such operation,
and that physical changes in land may have occurred as a result of such uses and
that Buyer has entered into this Agreement on the basis of Buyer’s own
investigation or right to investigate, the physical condition of the Assets.
Except as otherwise expressly set forth in this Agreement and the Conveyance,
Buyer is acquiring the Assets precisely and only in an “as is, where is”
condition and assumes the risk that adverse physical conditions including the
presence of unknown abandoned or unproductive oil wells, gas wells, equipment,
pits, landfills, flowlines, pipelines, water wells, injection wells and sumps
which may or may not have been revealed by Buyer’s investigation, are located
thereon or therein, and whether known or unknown to Buyer as of Closing.

ARTICLE 9.

COVENANTS AND AGREEMENTS

9.1 Covenants and Agreements of Seller. Seller covenants and agrees with Buyer
as follows:

(a) Operations Prior to Closing. From the date of execution hereof to the
Closing, in addition to the requirements set forth in Section 9.1(c), Seller
will operate the Assets in the ordinary course of business and consistent with
past practices, or where Seller is not the operator of an Asset, will continue
its actions as a non-operator in the ordinary course of its business. From the
date of execution of this Agreement to the Closing Date, and subject to
adjustment as provided in Section 3, Seller shall pay or cause to be paid its
proportionate shares of all Property Costs incurred in connection with the
ownership or operations of the Assets in compliance with Sections 9.1(a) through
9.1(c). Seller will keep Buyer timely informed of all matters it considers in
good faith to be material developments affecting any of the Assets. Seller will
continue to execute the capital plan as set forth in the Cap Ex Budget. Without
expanding any obligations which Seller may have to Buyer, it is expressly agreed
that Seller shall never have any liability to Buyer for the obligations under
this Section 9.1(a) with respect to Seller’s acting as an operator of an Asset
greater than that which it might have as the operator to a non-operator under
the applicable operating agreement (or, in the absence of such an agreement,
under the AAPL 610 (1989 Version) form Operating Agreement), IT BEING RECOGNIZED
THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT RESPONSIBLE FOR
ITS OWN NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

-32-



--------------------------------------------------------------------------------

(b) Restriction on Operations. From the date of execution hereof to the Closing,
Seller will promptly inform Buyer of all requests for commitments to expend
funds in excess of $100,000 with respect to the Assets, other than current
activities for drilling, completions, recompletions, refracs or other well
service units and to the extent necessary to execute the Libby Ranch Project and
other capital projects as estimated in the Cap Ex Budget. From the date of
execution hereof to the Closing and without the prior written consent of Buyer,
subject to the Cap Ex Budget in respect of which Buyer is deemed to consent,
Seller shall not:

(i) commit to or incur any expenditures in excess of $100,000 (net to Seller’s
interest) with respect to any part of the Assets, except for emergency events
requiring immediate action to protect life or preserve the Assets;

(ii) make any nonconsent elections with respect to operations affecting the
Assets;

(iii) increase the base salary or benefits payable, or enter into any collective
bargaining agreement or other labor contract applicable, to any of Seller’s or
Seller’s Affiliates’ employees directly involved with providing services with
respect to the Assets, all of whom as of the date of this Agreement are listed
on Schedule 9.1(b) (such individuals, and any other individuals employed by
Seller or its Affiliates after the date of this Agreement to provide Services
(as such term is defined in the Transition Services Agreement), collectively the
“Asset Workers”);

(iv) abandon any Well or release (or permit to terminate), except as necessary
to comply with governmental regulations, or modify or reduce its rights under
all or any portion of any of the Leases, unless the cost to abandon such Well is
projected to cost less than $35,000;

(v) modify or terminate any of the Material Agreements or waive or relinquish
any right thereunder or enter into any agreement that, if in existence as of the
execution date hereof, would be a Material Agreement;

(vi) agree to any renegotiated price, take or other terms under existing gas
purchase agreements which are not terminable within thirty (30) days’ notice;

(vii) agree to any credit or prepayment arrangement that would reduce the share
of gas deliverable with respect to the Assets following the Effective Time;

(viii) enter into any agreement or instrument for the sale, treatment, or
transportation of production from the Assets (except for sales agreements
terminable on no more than thirty (30) days’ notice);

 

-33-



--------------------------------------------------------------------------------

(ix) encumber, sell or otherwise dispose of any of the Assets, other than
personal property that is replaced by equivalent property or consumed in the
normal operation of the Assets, or is equipment which was worthless or not
usable consistent with its manufactured and intended use or for Hydrocarbons
produced from the Assets; and

(x) except where necessary to prevent the termination of a Lease or Material
Agreement governing Seller’s interest in the Assets, propose (A) the drilling of
any additional wells, (B) the deepening, plugging back or reworking of any Well,
(C) the conducting of any other operations which require consent under the
applicable operating agreement, or (D) the conducting of any other operations
other than the normal operation of the existing Wells on the Assets.

(c) Capital Expenditure Program. In addition to the covenants set forth in
Sections 9.1(a) and 9.1(b) and subject to Section 3.4, Seller agrees to continue
to execute the development program for the Libby Ranch Project from the date of
execution hereof to the Closing.

(d) Oil Price Protection. Prior to Closing, Seller shall provide oil price
protection in the form of swaps with a financial counterparty in respect of the
time periods, volumes and prices set forth below:

 

Commodity

   Period    Swap Volume
(Bbl/d)    NYMEX
Swap Price  

Crude Oil

   4/1/13 – 12/31/13    6,100    $ 98.50   

Crude Oil

   1/1/14 – 12/31/14    5,500    $ 94.75   

Crude Oil

   1/1/15 – 12/31/15    5,000    $ 94.75   

Crude Oil

   1/1/16 – 3/31/16    4,400    $ 93.50   

The foregoing swaps shall be novated to Buyer at Closing in form and substance
reasonably satisfactory to Buyer, with Buyer bearing all costs of novation.

(e) Team CO2 Supply. Seller owns certain CO2 leasehold rights to the Santa Rosa
formation in Harding County, New Mexico north of the Libby Ranch Project as
described in Section 2.2(m) (the “Team CO2 Acreage”). It is Seller’s intent to
develop the Team CO2 Acreage, produce CO2 from wells drilled thereon and
transport such CO2 from a pipeline and infrastructure (the “Team CO2 Pipeline”)
to the vicinity of the Libby Lateral pipeline (the “Team CO2 Project”). At
Closing, the Parties will enter into the Product Sale and Purchase Agreement in
the form of Exhibit J (the “CO2 Purchase and Sale Agreement”).

(f) Audited Financial Statements.

(i) Seller shall prepare, at the sole cost and expense of Buyer, and deliver at
least five days prior to Closing, statements of revenues and direct operating
expenses and notes thereto related to the Assets (A) as of and for the three
years ended December 31, 2012 (the “Annual Special Financial Statements”) and
(B) as of and for the

 

-34-



--------------------------------------------------------------------------------

three months ended March 31, 2012 and 2013, or, if the Closing shall occur on or
after June 30, 2013, as of and for the six months ended June 30, 2012 and 2013
(the “Interim Special Financial Statements,” and collectively with the Annual
Special Financial Statements, the “Special Financial Statements”), including any
notes required to be prepared in accordance with Financial Accounting Standards
Board ASC Topic 932 – “Extractive Activities – Oil and Gas”, in such form that
the Annual Special Financial Statements can be audited by Seller’s external
audit firm (“Seller’s Auditor”) and reviewed as may be required by Seller’s
external independent petroleum reserve engineering firm (“Seller’s Engineer”).
The Parties acknowledge that the Special Financial Statements are the only
financial statements that are available or practicable to prepare with respect
to the Assets. Seller shall cooperate with and permit Buyer to review and/or
reasonably participate in the preparation of the Special Financial Statements
and shall provide Buyer and its representatives with reasonable access during
normal business hours to Seller’s personnel who engage in the preparation of the
Special Financial Statements.

(ii) Seller shall use reasonable efforts to execute and deliver, or cause to be
executed and delivered, to Seller’s Auditor such representation letters, in form
and substance customary for representation letters provided to external audit
firms by Seller (if the financial statements are subject of an audit or are the
subject of a review pursuant to Statement of Accounting Standards 100 (Interim
Financial Information)), as may be reasonably requested by Seller’s Auditor,
with respect to the Special Financial Statements. Buyer shall indemnify, defend
and hold harmless Seller, each Affiliate of Seller and each of its and their
respective directors, officers, employees and agents and each of the successors
and assigns of any of the forgoing from and against any and all damages, losses,
liabilities, obligations, penalties, judgments, settlements, claims, payments,
fines, interest, costs and expenses (including the costs and expenses of any and
all demands, charges or Actions of any nature and demands, assessments,
judgments, settlements and compromises relating thereto and the costs and
expenses of attorneys’, accountants’, consultants’ and other fees and expenses
incurred in the investigation or defense thereof or the enforcement of rights
hereunder) arising out of, by reason of or otherwise with regard to the
execution, delivery or any other action related to the preparation or provision
by Seller, or the use or filing with the SEC by Buyer, of (A) any representation
letter delivered by Seller to Seller’s Auditor, (B) the Special Financial
Statements, and (C) the Annual Special Financial Statements. Buyer shall execute
and deliver, or cause to be executed and delivered, a customary representation
letter to Seller’s Auditor, if reasonably requested, and Buyer’s existing
outside auditors shall execute and deliver, or cause to be executed and
delivered, a customary representation letter to Seller’s Auditor, if reasonably
requested.

(iii) Seller will engage Seller’s Auditor to perform, at the sole cost and
expense of Buyer, an audit of the Annual Special Financial Statements and Seller
shall use reasonable efforts to cause, at the sole cost and expense of Buyer,
Seller’s Auditor to issue unqualified opinions to Buyer with respect to the
Annual Special Financial Statements (the Annual Special Financial Statements and
related audit opinions being hereinafter referred to as the “Audited Special
Financial Statements”), and provide its written consent for the use of the audit
reports with respect to the Audited Special

 

-35-



--------------------------------------------------------------------------------

Financial Statements in reports, registration statements, or other documents
filed by Buyer or any of its affiliates under the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder, as needed. Seller will engage Seller’s Engineer, at
the sole cost and expense of Buyer, as may be required in connection with the
preparation of the Annual Special Financial Statements. Buyer shall reimburse
Seller as soon as practical and in any event within five business days of a
request from Seller to do so, for all fees and expenses charged by Seller’s
Auditor and Seller’s Engineer in connection with any action taken pursuant to
this Section 9.1(f). Buyer shall take all reasonable action as may be necessary
to facilitate the completion of such audit and delivery of the Audited Special
Financial Statements and the delivery of the Interim Special Financial
Statements, to Buyer or any of its affiliates as soon as reasonably practicable,
but not later than five days prior to the Closing Date.

(g) Notification of Claims. Seller shall promptly notify Buyer of any Action and
any cause of Action that relates to the Assets or that might, in Seller’s
reasonable judgment, result in impairment or loss of Seller’s title to any
portion of the Assets or the value thereof or that might hinder or impede the
operation of the Leases arising or threatened prior to the Closing.

(h) Existing Relationships. Prior to the Closing, Seller shall not introduce any
new method of management, operation or accounting with respect to the Assets and
shall use all reasonable efforts to preserve its relationships with customers,
suppliers, distributors, contractors, operators, non-operators, royalty owners,
and others having business dealings with it in connection with the Assets.

(i) Consents. For the purposes of obtaining the written consents required in
this Section 9.1, Buyer designates the person set forth in Section 16.2. Such
consents may be obtained in writing by overnight courier or given by telecopy or
facsimile transmission.

(j) No Mortgages. Seller shall deliver releases of any mortgages or financing
statements in respect of Liens on the Assets at Closing, in form and substance
satisfactory to Buyer.

(k) No Negotiation. Until the Closing or the earlier termination of this
Agreement, Seller will not, and will cause its Affiliates, investment advisors
and other representatives not to, (i) solicit, directly or indirectly, any offer
to acquire any of the Assets, or (ii) enter into any negotiations with, or enter
into any agreement that provides for acquisition of the Assets, or any portion
thereof, by a Person other than Buyer.

(l) Insurance. Seller will maintain through the Closing Date, with respect to
the Assets, the insurance coverage described on Schedule 9.1(l).

(m) Permits. Seller shall use reasonable best efforts to cause all permits,
licenses, approval registrations and other authorizations pursuant to Laws
relating to the Assets to be transferred to Buyer. Seller shall not be obligated
to expend

 

-36-



--------------------------------------------------------------------------------

any funds in obtaining such transfers other than fees and expenses of Seller’s
counsel, and if Seller incurs any expenses (other than fees and expenses of
Seller’s counsel) in connection with such transfers on Buyer’s behalf, then
Buyer, at Seller’s option, will prepay or immediately reimburse Seller after
Seller incurs such expenses.

(n) Noncompetition. For a period of fifteen (15) years after the Closing Date,
unless Buyer provides written approval in advance, Seller shall not, and shall
cause its Affiliates not to, directly or indirectly enter into any agreement
with Reliant or its Affiliates, or their successors and assigns, with respect to
acquiring an interest in (i) the drilling of any CO2 wells on, or (ii) any CO2
leases owned by Reliant or its Affiliates as of the Effective Time with respect
to Reliant’s leasehold of 27,760 net acres in Harding County, New Mexico.

(o) Prior to Closing, for organizational purposes, Buyer may request Seller to
assign one or more Material Contracts to one of the Acquired Entities and upon
such request Seller shall so assign such Material Contracts prior to Closing.

9.2 Covenants and Agreements of Buyer. Buyer covenants and agrees with Seller as
follows:

(a) Entity Status. Buyer shall maintain its limited partnership status from the
date hereof until the Closing Date and the Final Settlement Date, and use all
reasonable efforts to assure that as of the Closing Date and the Final
Settlement Date it will not be under any material legal or contractual
restriction that would prohibit or delay the timely consummation of the
Transaction.

(b) Replacement Bonds and Instruments. At Closing, Buyer shall provide
replacement instruments for each bond or similar contingent obligation given by
Seller securing its, or its contract operator’s, obligations relating to the
Assets, set forth on Schedule 9.2(b) (collectively, the “Instruments”). As soon
as practical after Closing, Buyer (with reasonable assistance of Seller as
requested by Buyer) shall use its commercially reasonable efforts to obtain the
release of the Assets and/or Seller from the Instruments.

(c) Change of Name. Buyer undertakes and agrees that promptly after the Closing
(but no later than August 31, 2013), it will take all actions necessary to
change the name of the Acquired Entities to delete the use of the name “Whiting”
and/or any derivative thereof.

(d) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, provided that
this Section 9.2(d) shall not apply to the special warranty in the Conveyance or
the matters set forth on Schedule 9.2(d), Buyer has performed its title and
environmental due diligence and as of the date of this Agreement, Buyer has
satisfied itself and, subject to Sections 15.2 and 15.4(a), accepted the
environmental condition of the Assets, and Buyer agrees that there are no Title
Defects or Environmental Defects nor to Buyer’s knowledge any facts or
information that could give rise to such defects. Accordingly, Buyer hereby
waives its rights to assert any Title

 

-37-



--------------------------------------------------------------------------------

Defect and Environmental Defect except those Title Defects or Environmental
Defects (i) which Buyer can show arose after the execution of this Agreement and
before the Title Defect Date and (ii) which are presented to Seller by proper
notice as provided herein prior to Closing.

(e) Hardesty Receivables.

(i) Buyer acknowledges that Seller has $3,127,124 of accounts receivable as of
March 31, 2013 relating to capital expenditures made with respect to the NE
Hardesty Field as of the Effective Time (the “Hardesty Receivables”). Buyer
shall collect and recover from revenues of the NE Hardesty Field in accordance
with the Plan of Unitization for the NE Hardesty Unit, dated February 5, 1971,
by and between Anadarko Production Company and Petroleum, Inc., et al, as
amended (the “Hardesty Unit Agreement”), the Hardesty Receivables and shall pay
to Seller an amount equal to such Hardesty Receivables collected during a month
plus accrued interest as provided for in the Hardesty Unit Agreement within five
business days after the end of such month. For purposes of determining whether
any of the Hardesty Receivables are collected by Buyer, all payments of Hardesty
Receivables received by Buyer after the Closing shall be applied so as to retire
accounts receivable relating to the NE Hardesty Field in chronological order
based upon the period of time such accounts receivable have existed on the books
of Seller and/or Buyer, as the case may be.

(ii) Subject to completion of the Libby Ranch Project delivery of CO2 volumes
contemplated thereby, Buyer agrees to execute the development plan for the NE
Hardesty Field set forth on Schedule 9.2(e). Subject to the occurrence of the
Closing, Buyer agrees to purchase the interests of Chaparral Energy, LLC
(“Chaparral”) in the NE Hardesty Field on the terms set forth in that certain
letter dated June 21, 2013 from Whiting Petroleum Corporation to Chaparral
pursuant to a definitive agreement in a form reasonably acceptable to Buyer and
Seller.

(f) Libby Lateral Reassignment. Buyer shall have the option, upon at least 60
days prior written notice to Seller, to elect to reassign the Libby Lateral to
Seller at any time between January 1, 2023 and December 31, 2028 without further
consideration to be paid by Seller; provided that Seller shall assume all
liabilities directly relating to the Libby Lateral, including environmental and
abandonment liabilities. If Buyer so elects, then Buyer and Seller shall execute
documentation conveying the Libby Lateral on an “as is, where is” basis with no
representation or warranty other than a special warranty from Buyer on real
property and other than for the terms in this Section 9.2(f), on terms
reasonably satisfactory to Buyer and Seller to document such assignment.

(g) Insurance. Buyer will maintain from the Closing Date through the Termination
Date (as defined in the Transition Services Agreement) insurance coverage with
respect to the Assets of types and in amounts consistent with industry
standards.

 

-38-



--------------------------------------------------------------------------------

9.3 Covenants and Agreements of the Parties. The Parties covenant and agree as
follows:

(a) Confidentiality. If the Transaction closes on the Closing Date or such later
date as agreed to by the Parties, the provisions of this Section supersede and
replace the terms and conditions of that certain Confidentiality Agreement dated
December 20, 2012 between Seller and BreitBurn Management Company, LLC (the
“Confidentiality Agreement”). All data and information, whether written,
electronic or oral, obtained from Seller in connection with the Transaction,
including the Records, whether obtained by Buyer before or after the execution
of this Agreement, and data and information generated by Buyer in connection
with the Transaction (collectively, the “Information”), is deemed by the Parties
to be confidential and proprietary to Seller until the Closing. Until the
Closing, except as permitted by Section 16.5 or as required by Laws or stock
exchange rule or regulation, Buyer and its officers, agents and representatives
will hold in strict confidence all Information, except any Information which:
(i) at the time of disclosure to Buyer by Seller is in the public domain;
(ii) after disclosure to Buyer by Seller becomes part of the public domain by
publication or otherwise, except by breach of this commitment by Buyer;
(iii) was rightfully in Buyer’s possession at the time of disclosure to Buyer by
Seller; (iv) Buyer rightfully receives from third parties free of any obligation
of confidence; or (v) is developed independently by Buyer without the
Information.

(b) Return of Information. If the Transaction does not close on the Closing
Date, or such later date as agreed to by the Parties, the Confidentiality
Agreement shall remain in effect pursuant to the provisions thereof, including
Paragraph 9 of the Confidentiality Agreement regarding recovery of the
Information in possession of the parties thereto obtained pursuant to any
provision of this Agreement, which Information is at the time of termination
required to be held in confidence pursuant to Section 9.3(a), and the Parties
shall not utilize or permit utilization of the Information to compete with each
other. The terms of Sections 9.3(a), 9.3(b) and 9.3(c) shall survive termination
of this Agreement.

(c) Injunctive Relief. Buyer agrees that Seller will not have an adequate remedy
of Laws if Buyer violates any of the terms of Sections 9.3(a) and/or 9.3(b). In
such event, Seller will have the right, in addition to any other it may have, to
obtain injunctive relief to restrain any breach or threaten breach of the terms
of Sections 9.3(a) and/or 9.3(b), or to obtain specific enforcement of such
terms.

(d) Cure Period for Breach. If any Party believes any other Party has breached
the terms of this Agreement, the Party who believes the breach has occurred
shall give written notice to the breaching Party of the nature of the breach and
give the breaching Party 48 hours to cure. Notwithstanding the foregoing, this
Section 9.3(d) shall not apply to breach of the Parties’ obligations at Closing
and shall not operate to delay Closing.

(e) Notice of Breach. If either Seller or Buyer has knowledge that the other
Party breached a representation or warranty under this Agreement, that Party
shall promptly inform the other Party of such breach so that it may attempt to
remedy or cure such breach prior to Closing.

 

-39-



--------------------------------------------------------------------------------

(f) Regulatory Matters. Each of Seller and Buyer shall (i) make or cause to be
made an appropriate filing of a Notification and Report Form pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with respect to the transactions contemplated hereby as promptly as practicable,
but in no event later than five (5) business days, after the date of this
Agreement, and Seller and Buyer shall each bear their own costs and expenses
incurred in connection with such filings, provided that Buyer shall pay any
filing fees in connection therewith, and (ii) use its commercially reasonable
efforts to respond at the earliest practicable date to any requests for
additional information made by the Antitrust Division of the Department of
Justice (the “DOJ”), the Federal Trade Commission (the “FTC”) or any other
Governmental Authority, to take all actions necessary to cause the waiting
periods under the HSR Act and any other Laws to terminate or expire at the
earliest possible date, to resist in good faith, at each of their respective
cost and expense, any assertion that the transactions contemplated hereby
constitute a violation of Laws, and to eliminate every impediment under any Laws
that may be asserted by any Governmental Authority so as to enable the Closing
to occur as soon as reasonably possible, all to the end of expediting
consummation of the Transaction. In connection with this Section 9.3(f), the
Parties shall, to the extent permitted by Laws, (i) cooperate in all respects
with each other in connection with any filing, submission, investigation or
inquiry, (ii) promptly inform the other Party of any communication received by
such Party from, or given by such Party to, the DOJ or the FTC or any other
Governmental Authority and of any material communication received or given in
connection with any proceeding by a private party, in each case, regarding the
Transaction, (iii) have the right to review in advance, and to the extent
practicable each shall consult the other on, any filing made with, or written
materials to be submitted to, the DOJ, FTC or any other Governmental Authority
or, in connection with any proceeding by a private party, any other person, in
connection with the Transaction, and (iv) consult with each other in advance of
any meeting, discussion, telephone call or conference with the DOJ, the FTC or
any other Governmental Authority or, in connection with any proceeding by a
private party, with any other Person, and to the extent not expressly prohibited
by the DOJ, the FTC or any other Governmental Authority or person, give the
other Party the opportunity to attend and participate in such meetings and
conferences, in each case, regarding the Transaction.

9.4 Employee Matters.

(a) Beginning on the date of the execution of this Agreement, Seller shall make
available to Buyer all of the Asset Workers to discuss potential employment with
Buyer or an Affiliate of Buyer on or after the Closing Date as provided below
(such entity that makes any employment offers pursuant to this Section 9.4(a) is
herein referred to as the “Buyer Employer”). Buyer shall provide Seller, in
writing, not later than five (5) days prior to the Closing Date, a list of those
Asset Workers to whom a Buyer Employer intends to make offers of employment
(collectively, the “Designated Employees”). The date as of which employment with
a Buyer Employer is to begin in accordance with all such offers shall be the
termination date of the Transition Services

 

-40-



--------------------------------------------------------------------------------

Agreement. The Buyer Employer’s determination as to which Asset Workers shall be
Designated Employees, and the proposed terms of employment offered by the Buyer
Employer, shall be within the sole discretion of the Buyer Employer; provided,
however, that its election and determination shall be made in accordance with
all Laws. The Buyer Employer shall have no obligation under this Agreement to
employ any of the Asset Workers. Those Designated Employees who accept the Buyer
Employer’s employment offers and become active employees of the Buyer Employer
pursuant to the preceding provisions of this paragraph are referred to herein as
the “Transferred Employees.” Seller will provide incentives, the scope and
nature of which shall be determined by Seller in its sole discretion, to all
Designated Employees to accept Buyer Employer offers to become Transferred
Employees. Seller shall not take any action described in Section 9.1(b)(iii)
with respect to any Asset Worker between the Closing Date and the termination
date of the Transition Services Agreement.

(b) Neither Seller nor any of Seller’s Affiliates shall, unless acting in
accordance with Buyer’s prior written consent, solicit, encourage or induce any
Designated Employee to reject an employment offer from a Buyer Employer or
solicit, encourage or induce any such Designated Employee to continue in the
employment of Seller or any of Seller’s Affiliates from and after the
termination date of the Transition Services Agreement. Notwithstanding the
foregoing, Buyer acknowledges and agrees that five Asset Workers residing in the
Midland office will have the option to elect to accept employment with Buyer or
to continue employment with Seller. For a period of one (1) year following the
termination date of the Transition Services Agreement, Seller shall not, and
shall cause its Affiliates not to, directly or indirectly, solicit for
employment any Transferred Employee, unless (in each case prior to any such
solicitation) such Transferred Employee is no longer employed by the Buyer
Employer or any of its Affiliates; provided, however, that Seller shall not be
precluded from hiring any employee whose employment has been terminated by the
Buyer Employer and its Affiliates prior to commencement of employment
discussions between Seller and such employee, and Seller shall not be considered
in breach of this clause if Seller places general advertisements for employees
and hires a Transferred Employee as a result of such advertisement, so long as
such advertisement was not specifically directed at such Transferred Employee.
Seller acknowledges that the purpose of this covenant is to enable the Buyer
Employer and its Affiliates to maintain a stable workforce in order to remain in
the business associated with the Assets, and that it would disrupt, damage,
impair and interfere with such business if Seller were to engage in the
solicitation prohibited hereby.

(c) As soon as reasonably practicable after the termination date of the
Transition Services Agreement, Seller shall provide to Buyer a list of all
Transferred Employees’ length of service used under the employee benefit plans
or policies of Seller or its Affiliates as of such date.

(d) The provisions of this Section 9.4 are solely for the benefit of the Parties
and nothing in this Section 9.4, express or implied, shall confer upon any Asset
Worker, or legal representative or beneficiary thereof, any rights or remedies,
including any right to employment or continued employment for any specified
period, or

 

-41-



--------------------------------------------------------------------------------

compensation or benefits of any nature or kind whatsoever under this Agreement.
Nothing in this Section 9.4, express or implied, shall be (i) deemed an
amendment of any employee benefit plan providing benefits to any Asset Worker,
or (ii) construed to prevent Seller or any of its Affiliates or Buyer or any of
its Affiliates from terminating or modifying to any extent or in any respect any
employee benefit plan that Buyer or any of its Affiliates may establish or
maintain.

ARTICLE 10.

TAX MATTERS

10.1 Certain Definitions.

(a) “Asset Taxes” shall mean ad valorem, property, excise, severance,
production, sales, use and similar Taxes (including any interest, fine, penalty
or additions to such Tax imposed by a Governmental Authority) assessed against
the Assets (or the assets of the Acquired Entities) or based upon or measured by
the ownership of the Assets (or the assets of the Acquired Entities) or the
production of Hydrocarbons or the receipt of proceeds therefrom, but excluding,
for the avoidance of doubt, (i) Income Taxes and (ii) Transfer Taxes.

(b) “Income Taxes” shall mean (i) all Taxes based upon, measured by, or
calculated with respect to gross, modified gross or net income, gross or net
receipts or profits (including franchise Taxes and any capital gains,
alternative minimum, and net worth Taxes, but excluding ad valorem, property,
excise, severance, production, sales, use, real or personal property transfer or
other similar Taxes), (ii) Taxes based upon, measured by, or calculated with
respect to multiple bases (including corporate franchise, doing business or
occupation Taxes) if one or more of the bases upon which such Tax may be based
upon, measured by, or calculated with respect to is included in clause
(i) above, or (iii) withholding Taxes measured with reference to or as a
substitute for any Tax included in clauses (i) or (ii) above, including, in each
case Tax is referenced in this Section 10.1(b), any interest, fine, penalty or
additions to such Tax imposed by a Governmental Authority.

(c) “Seller Taxes” shall mean (i) Income Taxes imposed by any Laws on Seller or
any of its Affiliates, or any combined, unitary, or consolidated group of which
any of the foregoing is or was a member, (ii) Asset Taxes allocable to Seller
pursuant to Section 10.2 (taking into account, and without duplication of,
(A) such Asset Taxes effectively born by Seller as a result of Purchase Price
adjustments made pursuant to Section 3.4 and/or Section 14.1 and (B) any
payments made from one Party to the other in respect of Asset Taxes pursuant to
the penultimate sentence of Section 10.3), (iii) any Taxes imposed on or with
respect to the ownership or operation of the Excluded Assets, if any, and
(iv) any and all other Taxes imposed on or with respect to the ownership or
operation of the Assets for any tax period (or portion thereof) ending before
the Effective Time.

 

-42-



--------------------------------------------------------------------------------

(d) “Straddle Period” shall mean any tax period beginning before and ending
after the Effective Time.

(e) “Tax Return” means any return, declaration, report, information, return or
statement relating to Taxes, including any schedule or attachment thereto and
any amendment thereof.

(f) “Taxes” shall mean (i) all taxes, assessments, fees, unclaimed property and
escheat obligations, and other chargers of any kind whatsoever imposed by any
Governmental Authority, including any federal, state, local and foreign income,
gross receipts, capital gains, franchise, ad valorem, property, production,
excise, net proceeds, severance, sales, use, stamp, withholding, employment,
alternative or add-on minimum, and estimated taxes and (ii) any interest, fine,
penalty or additions to tax imposed by a Governmental Authority in connection
with any item described in clause (i).

10.2 Apportionment of Asset Tax Liability.

(a) Seller shall be allocated and bear all Asset Taxes attributable to (i) any
tax period (or portion thereof) ending prior to the Effective Time and (ii) the
portion of any Straddle Period ending prior to the Effective Time. Buyer shall
be allocated and bear all Asset Taxes attributable to (A) any tax period (or
portion thereof) beginning on or after the Effective Time and (B) the portion of
any Straddle Period beginning on the Effective Time.

(b) For purposes of determining the allocations described in Section 10.2(a),
(i) Asset Taxes that are attributable to or based upon the severance or
production of Hydrocarbons shall be allocated to the period (or portion thereof)
in which the severance or production giving rise to such Asset Taxes occurred,
(ii) Asset Taxes that are based upon or related to income or receipts or imposed
on a transactional basis (other than such Asset Taxes described in clause (i)),
shall be allocated to the period (or portion thereof) in which the transaction
giving rise to such Asset Taxes occurred, and (iii) Asset Taxes that are ad
valorem, property or similar Asset Taxes imposed on a periodic basis pertaining
to a Straddle Period shall be allocated between the portion of such Straddle
Period ending prior to the Effective Time and the portion of such Straddle
Period beginning on or after the Effective Time by prorating each such Asset Tax
based on the number of days in the applicable Straddle Period that occur before
the day on which the Effective Time occurs, on the one hand, and the number of
days in such Straddle Period that occur on and after the day on which the
Effective Time occurs, on the other hand. For purposes of clause (iii) of the
preceding sentence, the period for such Asset Taxes shall begin on the date on
which ownership of the applicable Assets (or assets of the Acquired Entities)
gives rise to liability for the particular Asset Tax and shall end on the day
before the next such date.

10.3 Calculation of Adjustments for Asset Tax Liabilities. Consistent with
Section 10.2, and based on the best current information available as of Closing
or the time the Final Settlement Statement is finalized, as applicable, the
proration of applicable Asset Taxes shall be made between the Parties as an
adjustment to the Purchase Price pursuant to Section 3.4 and

 

-43-



--------------------------------------------------------------------------------

thereafter further adjusted, as applicable, pursuant to Section 14.1. If
estimates are used for purposes of adjusting the Purchase Price for an Asset Tax
pursuant to Section 3.4 and Section 14.1, upon the later determination of the
actual amount of such Asset Tax, timely payments will be made from Seller to
Buyer or from Buyer to Seller, as applicable, to the extent necessary to cause
each of Sellers and Buyer to bear the amount of such Asset Tax that is allocable
to it under Section 10.2. Notwithstanding any provision of this Agreement to the
contrary, Section 15.3 shall not apply with respect to Asset Taxes, and Asset
Taxes shall not be treated as Property Costs for purposes of Section 15.3.

10.4 Tax Reports and Returns; Cooperation.

(a) For the tax period in which the Effective Time occurs, Seller agrees to
immediately forward to Buyer any such tax reports and returns received by Seller
after Closing and provide Buyer with appropriate information in Seller’s
possession which is necessary for Buyer to file any required tax reports and
returns related to the Assets. Buyer agrees to file all Tax Returns and reports
for Asset Taxes applicable to the Assets that are required to be filed after the
Closing, and pay all required Asset Taxes payable with respect to the Assets
subject to the provisions of Sections 10.2 and 15.4. If Seller has withheld any
monies for third parties for Taxes with respect to the Assets, Seller shall
remit such monies to Buyer upon the earlier of five days prior to the due date
of any such remittance or within three months of Closing, and Buyer shall then
assume the responsibility and liability for the payment of such Taxes for and on
behalf of such third parties solely up to the amount of monies received by Buyer
from Seller with respect to such Taxes.

(b) The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of Tax Returns and any Action
with respect to Taxes relating to the Assets. Such cooperation shall include the
retention and (upon another Party’s request) the provision of records and
information that are relevant to any such Tax Return or Action and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.
Seller and Buyer agree to retain all books and records with respect to Tax
matters pertinent to the Assets relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations of the
respective taxable periods and to abide by all record retention agreements
entered into with any Governmental Authority.

10.5 Transfer Taxes. Buyer shall be liable for and shall indemnify Seller for,
any sales and use taxes, conveyance, transfer and recording fees and mortgage
stamps, real estate transfer taxes or stamps or similar Taxes (excluding for the
avoidance of doubt Income Taxes) that may be imposed on the transfer of the
Assets pursuant to this Agreement (“Transfer Taxes”). However, if required by
Laws, Buyer shall, in accordance with Laws, calculate and Seller will remit any
Transfer Taxes that are required to be paid as a result of the transfer of the
Assets to Buyer and Buyer shall promptly reimburse Seller therefor. If Seller
receives notice that any Transfer Taxes are due, Seller shall promptly forward
such notice to Buyer for handling. Buyer shall timely remit all Transfer Taxes
to the appropriate Governmental Authority. Buyer and Seller shall reasonably
cooperate in good faith to minimize, to the extent permissible under Laws, the
amount of any Transfer Taxes.

 

-44-



--------------------------------------------------------------------------------

10.6 Income Taxes. Notwithstanding any provision in this Agreement to the
contrary, no adjustments pursuant to Section 3.4, Section 14.1 or Section 15.3
shall be made to the Purchase Price with respect to Income Taxes.

ARTICLE 11.

CONDITIONS PRECEDENT TO CLOSING

11.1 Seller’s Conditions Precedent. The obligations of Seller at the Closing are
subject, at the option of Seller, to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:

(a) Except for representations and warranties already qualified by “material” or
“materiality” in which case such representations and warranties must be true and
accurate in all respects when made and at Closing when serving as a condition to
Closing, all representations and warranties of Buyer contained in this Agreement
are true in all material respects (considering the Transaction as a whole) at
and as of the Closing in accordance with their terms as if such representations
and warranties were remade at and as of the Closing, and except for covenants
and agreements qualified by “material” or “materiality” in which case such
covenants and agreements must be performed and complied with in all respects by
Buyer prior to or at the Closing, Buyer has performed and complied with all
covenants and agreements required by this Agreement to be performed and complied
with by Buyer prior to or at the Closing in all material respects, and Buyer
shall deliver a certificate to Seller confirming the foregoing;

(b) No order has been entered by any Governmental Authority having jurisdiction
over the Parties or the subject matter of this Agreement that restrains or
prohibits the Transaction and that remains in effect at the time of Closing;

(c) The aggregate of Purchase Price adjustments for Title Defects, Environmental
Defects and Assets excluded under Section 6.5 do not exceed 10% of the
unadjusted Purchase Price;

(d) The waiting period (and any extension thereof) applicable to the
transactions contemplated hereby under the HSR Act shall have expired or earlier
been terminated; and

(e) Buyer shall have delivered, or be standing ready to deliver at Closing, all
agreements, instruments and other documents or items required to be delivered by
Buyer pursuant to Section 13.3.

If the above conditions are not met or waived, or if the Closing has not
occurred by August 31, 2013 other than by fault of Seller; in each case, this
Agreement may be terminated at the option of Seller, by notice to Buyer. Article
12 shall govern said termination.

 

-45-



--------------------------------------------------------------------------------

11.2 Buyer’s Conditions Precedent. The obligations of Buyer at the Closing are
subject, at the option of Buyer, to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:

(a) Except for the representations and warranties already qualified by
“material” or “materiality”, which representations and warranties must be true
and accurate in all respects when made and at Closing when serving as a
condition to Closing, all representations and warranties of Seller contained in
this Agreement are true in all material respects (considering the Transaction as
a whole) at and as of Closing in accordance with their terms as if such
representations and warranties were remade at and as of Closing, and except for
covenants and agreements qualified by “material” or “materiality” in which case
such covenants and agreements must be performed and complied with in all
respects by Seller prior to or at the Closing, Seller has performed and complied
with all covenants and agreements required by this Agreement to be performed and
complied with by Seller prior to or at the Closing in all material respects, and
Seller shall deliver a certificate to Buyer confirming the foregoing;

(b) No order has been entered by any court or Governmental Authority having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the Transaction and that remains in effect at the time of
Closing;

(c) The aggregate of Purchase Price adjustments for Title Defects, Environmental
Defects and Assets excluded under Section 6.5 do not exceed 10% of the
unadjusted Purchase Price;

(d) The waiting period (and any extension thereof) applicable to the
transactions contemplated hereby under the HSR Act shall have expired or earlier
been terminated; and

(e) Seller shall have delivered, or be standing ready to deliver at Closing, all
agreements, instruments and other documents or items required to be delivered by
Seller pursuant to Section 13.3.

If the above conditions are not met or waived, or if the Closing has not
occurred by August 31, 2013 other than by fault of Buyer; in each case, this
Agreement may be terminated at the option of Buyer, by notice to Seller. Article
12 shall govern said termination.

11.3 Suspense Funds. By way of a Purchase Price adjustment pursuant to
Section 3.4(d)(vii), Seller shall be deemed to have delivered to Buyer at
Closing all proceeds from production attributable to the Assets which are held
in suspense as of the Closing Date. Buyer shall be responsible for the
distribution of such suspended proceeds and agrees to indemnify, defend and hold
harmless Seller from and against any claims, liabilities and losses to the
extent of such suspended proceeds.

 

-46-



--------------------------------------------------------------------------------

ARTICLE 12.

RIGHT OF TERMINATION AND ABANDONMENT

12.1 Liabilities Upon Termination.

(a) Buyer’s Breach. If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Seller is ready to close, Seller shall retain the Deposit and any
related interest as liquidated damages. Buyer’s failure to close shall not be
considered wrongful if Buyer has terminated this Agreement as of right under
Article 11. The remedy set forth herein shall be Seller’s sole and exclusive
remedy for Buyer’s wrongful failure to close hereunder and Seller expressly
waives any and all other remedies, legal and equitable, that it otherwise may
have had for Buyer’s wrongful failure to Close.

(b) Seller’s Breach. If Closing does not occur because Seller wrongfully fails
to tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Buyer is ready to close, Seller shall return the Deposit, together
with interest thereon at two percent (2%) per annum, to Buyer immediately after
the determination that the Closing will not occur. Buyer and Seller agree that
Buyer’s sole remedy in such event (in addition to the return of the Deposit plus
interest) shall be an action for specific performance. In reliance on the
foregoing agreement, Buyer waives all legal and equitable remedies for Seller’s
breach of this Agreement, except for return of the Deposit plus interest and
specific performance, which if Buyer elects to pursue, Buyer must file an action
for specific performance within fourteen (14) days of the determination that the
Closing will not occur and Buyer must pursue said remedy of specific performance
as its sole and exclusive remedy (in addition to the return of the Deposit plus
interest) in lieu of all other legal and equitable remedies. Seller’s failure to
close shall not be considered wrongful if Seller has terminated this Agreement
as of right under Article 11. In the event Seller contests Buyer’s pursuit of
specific performance as provided above, Buyer’s waiver of all legal and
equitable remedies shall be deemed ineffective, and Buyer may pursue all rights
and remedies available to it at law or in equity.

(c) Termination Pursuant to Article 11. If Buyer or Seller terminates this
Agreement pursuant to Article 11 as a result of the conditions precedent set
forth in Sections 11.2 or 11.1 (as applicable) not being met in the absence of a
breach by the other Party, neither Buyer nor Seller shall have any liability to
the other Party for termination of this Agreement, and Seller shall return the
Deposit, together with interest thereon at two percent (2%) per annum, to Buyer
immediately after the determination that the Closing will not occur. If Buyer or
Seller terminates this Agreement pursuant to Article 11 and asserts that a
breach of this Agreement has occurred, the notice of termination shall include a
statement describing the nature of the alleged breach together with supporting
documentation.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 13.

CLOSING

13.1 Date of Closing. The “Closing” of the Transaction shall be held on the
later to occur of (a) the fifteenth (15th) business day after execution of this
Agreement or (b) two business days after the conditions set forth in
Section 11.1 and Section 11.2 are satisfied, or on such other date as Buyer and
Seller may agree in writing. The date the Closing actually occurs is called the
“Closing Date.”

13.2 Place of Closing. The Closing shall be held at the offices of Seller, 1700
Broadway, Suite 2300 in Denver, Colorado at 10:00 a.m., Mountain Time, or at
such other time and place as Buyer and Seller may agree in writing.

13.3 Closing Obligations. At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:

(a) Seller shall execute, acknowledge and deliver to Buyer, an Assignment, Bill
of Sale and Conveyance in the form attached as Exhibit H (the “Conveyance”), in
sufficient counterparts for recording in each county where the Assets are
located, conveying the Assets to Buyer as of the Effective Time, with (i) a
special warranty of the real property title by, through and under Seller and its
Affiliates but not otherwise and (ii) with all personal property and fixtures
conveyed “AS IS, WHERE IS,” with no warranties whatsoever, express, implied or
statutory.

(b) Seller shall execute, acknowledge and deliver to Buyer an assignment on the
required governmental forms or any other appropriate forms and any deeds
necessary to convey the Assets to Buyer.

(c) Seller and Buyer shall execute and deliver the Preliminary Settlement
Statement if agreed upon.

(d) Buyer shall deliver the Closing Amount, to the account at the bank
designated by Seller in written instructions delivered to Buyer not less than
two (2) business days prior to Closing, by wire transfer in immediately
available funds, or by such other method as agreed to by the Parties.

(e) Seller shall execute and deliver to Buyer an affidavit of non-foreign status
and no requirement for withholding under Section 1445 of the Code.

(f) Buyer shall execute and deliver to Seller the certificate described in
Section 11.1(a), dated as of the Closing Date.

(g) Seller shall execute and deliver to Buyer the certificate described in
Section 11.2(a), dated as of the Closing Date.

 

-48-



--------------------------------------------------------------------------------

(h) Buyer shall provide evidence that it has provided replacement Instruments as
set forth in Section 9.2(b).

(i) Seller shall deliver an adequate number for recording of original, properly
executed and acknowledged releases of any mortgages affecting the Assets and any
other Liens affecting the Assets except for Permitted Encumbrances, in form and
substance satisfactory to Buyer.

(j) Buyer and Seller shall execute all documents necessary to transfer
operations on the Seller operated Assets to Buyer or Buyer’s designated
operator.

(k) Buyer and Seller shall execute the CO2 Purchase and Sale Agreement.

(l) Seller and Buyer shall execute and deliver the Transition Services Agreement
substantially in the form set forth on Exhibit I (the “Transition Services
Agreement”).

(m) Seller and Buyer shall execute and deliver the Transportation Agreement
substantially in the form set forth on Exhibit F.

(n) Seller and the other parties thereto shall execute and deliver a novation
agreement in form and substance reasonably satisfactory to Buyer and sufficient
to novate the swaps as set forth in Section 9.1(d) to Buyer.

(o) Seller shall execute and deliver conveyances of the interests in WTGP and
WTLP to Buyer.

(p) Seller and Buyer shall execute and deliver the Use and Occupancy Agreement
substantially in the form set forth on Exhibit K.

(q) Seller shall deliver evidence reasonably satisfactory to Buyer that the
following have been terminated: (i) that certain Product Sale and Purchase
Contract between Seller, on behalf of the Postle Field Unit Owners, and Seller,
effective June 1, 2013; and (ii) that certain Product Sale and Purchase Contract
between Seller, on behalf of the Postle Field Unit Owners, and Seller, effective
September 1, 2013.

(r) Seller and Buyer shall take such other actions and deliver such other
documents as are contemplated by this Agreement.

ARTICLE 14.

POST-CLOSING OBLIGATIONS

14.1 Post-Closing Adjustments.

(a) Final Settlement Statement. As soon as practicable after the Closing, but in
no event later than ninety (90) days after Closing, Seller will prepare and

 

-49-



--------------------------------------------------------------------------------

deliver to Buyer, in accordance with customary industry accounting practices, a
settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment pursuant to Section 3.4 that was not finally determined as
of the Closing and showing the calculation of such adjustment and the resulting
final purchase price (the “Final Purchase Price”). As soon as practicable after
receipt of the Final Settlement Statement, but in no event later than sixty
(60) days after receipt of Seller’s proposed Final Settlement Statement, Buyer
shall deliver to Seller a written report containing any changes that Buyer
proposes to make to the Final Settlement Statement. Buyer’s failure to deliver
to Seller a written report detailing proposed changes to the Final Settlement
Statement by that date shall be deemed an acceptance by Buyer of the Final
Settlement Statement as submitted by Seller. The Parties shall attempt to agree
with respect to the changes proposed by Buyer, if any, no later than thirty
(30) days after receipt by Seller of Buyer’s proposed changes. The date upon
which such agreement is reached or upon which the Final Purchase Price is
established shall be herein called the “Final Settlement Date.” If the Final
Purchase Price is more than the Closing Amount, Buyer shall pay Seller the
amount of such difference. If the Final Purchase Price is less than the Closing
Amount, Seller shall pay to Buyer the amount of such difference. Any payment by
Buyer or Seller, as the case may be, shall be made by wire transfer of
immediately available funds within five (5) days of the Final Settlement Date.
Any adjustments requiring additional payment by either Buyer or Seller shall
also be made in the same manner.

(b) Dispute Resolution. If the Parties are unable to resolve a dispute as to the
Final Purchase Price by thirty (30) days after Seller’s receipt of Buyer’s
proposed changes, the Parties shall submit the dispute to binding arbitration to
be conducted pursuant to Section 15.6.

14.2 Records. Seller shall deliver the Records to Buyer no later than the
twentieth business day after expiration of the Transition Services Agreement.
Seller may retain copies of the Records and Seller shall have the right to
review and copy the Records during standard business hours upon reasonable
notice for so long as Buyer retains the Records. Buyer agrees that the Records
will be maintained in compliance with all Laws governing document retention.
Buyer will not destroy or otherwise dispose of Records for a period of four
(4) years after Closing, unless Buyer first gives Seller reasonable notice and
an opportunity to copy the Records to be destroyed.

14.3 Operations/Operations After Closing. Seller agrees to transfer possession
of the Assets to Buyer at the Closing. All operations in respect of the Assets
performed by Seller after the Closing Date shall be pursuant to the Transition
Services Agreement.

14.4 Further Assurances. From time to time after Closing, Seller and Buyer shall
each execute, acknowledge and deliver to the other such further instruments and
take such other action as may be reasonably requested in order to accomplish
more effectively the purposes of the Transaction, including, if requested by
Buyer, the conveyance or assignment of any Asset that is generally described in
Article 2 and would have otherwise been conveyed to Buyer except for the fact
that it was not specifically listed on the Exhibits.

 

-50-



--------------------------------------------------------------------------------

ARTICLE 15.

ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION

15.1 Buyer’s Assumption of Liabilities and Obligations. Upon Closing, and except
for Retained Liabilities and subject to Sections 15.3 and 15.4, Buyer shall
assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations of Seller to the extent accruing or relating to the
owning, developing, exploring, operating or maintaining of the Assets or the
producing, transporting and marketing of Hydrocarbons from the Assets for the
periods before and after the Effective Time, including (i) the Material
Agreements, (ii) the Assumed Environmental Liabilities, (iii) the obligation to
plug and abandon, or replug and re-abandon, all wells located on the Lands and
reclaim all well sites located on the Lands regardless of when the obligations
arose, (iv) the make-up and balancing obligations for gas from the Wells,
(v) the royalty and Tax liabilities not expressly retained by Seller in
Section 15.2 below and Buyer’s expenses related to the Transaction, and (vi) the
obligations set forth in Section 11.3 (collectively, the “Assumed Liabilities”).

15.2 Seller’s Retention of Liabilities and Obligations. Upon Closing and subject
to Sections 11.3, 15.3 and 15.4, Seller retains all claims, costs, expenses,
liabilities and obligations accruing (collectively, “Liabilities”) or relating
to (i) Seller’s expenses related to the Transaction, (ii) the employment and the
termination of employment of any employee of Seller or its Affiliates and the
employment and the termination of employment of any Asset Worker, in each case
attributable to the period of time on and prior to the later of: (A) the Closing
Date; or (B) if an Asset Worker, the later of the termination date of the
Transition Services Agreement or, if such Asset Worker is a Transferred
Employee, the date that such Transferred Employee becomes employed by the Buyer
Employer, (iii) royalty liabilities arising from production during Seller’s
ownership of the Assets (including royalty liabilities based on claims of unjust
enrichment, breach of fiduciary duties, conversion, actual and constructive
fraud and other tort claims), (iv) hedging arrangements (except for the swaps
referenced in Section 9.1(d)), (v) debt instruments of Seller or its Affiliates,
(vi) ownership, operation or use of the Excluded Assets, (vii) any fraud or
willful misconduct of Seller or its Affiliates, (viii) Seller Taxes, (ix) any
employee benefit plan or other compensation arrangement sponsored, maintained or
contributed to by Seller, any of its Affiliates or any entity, trade or business
treated as a single employer or part of the same controlled group with Seller
under Section 414 of the Code or Sections 4001(a)(14) or 4001(b)(1) of ERISA,
(x) offsite disposal of hazardous substances (including Hydrocarbons),
(xi) audits attributable to pre-Effective Time periods under joint operating
agreements, unit operating agreements or similar agreements and (xii) any other
matters covered by Seller’s insurance. Seller’s retention in this Section (other
than the retention described in items (i), (ii), (v), (vi), (viii) and
(ix) above) is limited to such Liabilities attributable to the period of time
during Seller’s ownership prior to the Closing Date (the Liabilities retained by
Seller are collectively the “Retained Liabilities”).

15.3 Invoices For Property Costs and Proceeds Received After the Final
Settlement Date. After the Final Settlement Date, those proceeds attributable to
the Assets received by a Party or invoices received for or Property Costs paid
by one Party for or on behalf of the other Party with respect to the Assets
which were not already included in the Final Settlement Statement, shall be
settled as follows:

 

-51-



--------------------------------------------------------------------------------

(a) Proceeds. Proceeds received by Buyer with respect to sales of Hydrocarbons
produced prior to the Effective Time shall be remitted or forwarded to Seller.
Proceeds received by Seller with respect to sales of Hydrocarbons produced after
the Effective Time shall be forwarded to Buyer.

(b) Property Costs. Invoices for Property Costs received by Buyer that relate to
operations on the Assets prior to the Effective Time shall be forwarded to
Seller by Buyer, or if already paid by Buyer, invoiced by Buyer to Seller.
Invoices for Property Costs received by Seller that relate to operations on the
Assets after the Effective Time shall be forwarded to Buyer by Seller, or if
already paid by Seller, invoiced by Seller to Buyer.

(c) Duration. The provisions of this Section 15.3 shall apply until December 31,
2013, after which time, assuming Seller has complied in all material respects
with its obligations under this Section 15.3 prior to such time, except to the
extent Seller has an indemnification obligation under Section 15.4(a), Buyer
specifically agrees to assume, pay, become liable for and release Seller from
all obligations and liabilities for Property Costs related to the Assets
attributable to the periods of time both before and after the Effective Time and
all such liabilities and obligations shall become part of the Assumed
Liabilities.

15.4 Indemnification. “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, Actions, and sanctions of every kind and character (including civil
fines) arising from, related to or reasonably incident to matters indemnified
against; excluding however, any special, consequential, punitive or exemplary
damages, diminution of value of an Asset or loss of profits incurred by a Party
hereto; except to the extent constituting part of a third party claim.

After the Closing, the Parties shall indemnify each other as follows:

(a) Seller’s Indemnification of Buyer. Seller assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Buyer, its Affiliates and their respective members, officers,
owners, partners and directors, from and against all Losses which arise from or
in connection with (i) the Retained Liabilities, (ii) any matter for which
Seller has agreed to indemnify Buyer under this Agreement, (iii) any breach by
Seller of any covenant or obligation under any other provision of this
Agreement, and (iv) Seller’s breach of its representations and warranties in
this Agreement.

(b) Buyer’s Indemnification of Seller. Except for matters for which Seller has
an indemnification obligation under Section 15.4(a), subject to subsection
(d) below, Buyer assumes all risk, liability, obligation and Losses in
connection with, and shall defend, indemnify, and save and hold harmless Seller,
its members, officers, owners, partners and directors, from and against all
Losses which arise from or in connection with (i) the Assumed Liabilities,
(ii) any matter for which Buyer has agreed to indemnify Seller under any other
provision of this Agreement, (iii) any breach by Buyer of any covenant or
obligation under this Agreement, and (iv) Buyer’s breach of its representations
and warranties in this Agreement.

 

-52-



--------------------------------------------------------------------------------

(c) Release. Buyer shall be deemed to have released Seller at the Closing from
any Losses for which Buyer has agreed to indemnify Seller hereunder, and Seller
shall be deemed to have released Buyer at the Closing from any Losses for which
Seller has agreed to indemnify Buyer hereunder.

(d) Limitation on Indemnity and other Obligations.

(i) Time. Seller’s obligation under this Agreement for a breach by Seller of any
covenants or obligations under this Agreement (other than those set forth in
Section 5.6, Section 9.1(m), Section 9.1(n), Section 9.4, Article 10, Article
14, Section 15.3, this Section 15.4, Section 15.5 or Section 15.6 or as provided
in Section 16.1) shall not survive Closing and Buyer hereby releases Seller from
all such Claims or Losses relating thereto. Buyer must make a claim for
indemnity from Seller for breaches of Seller’s representations and warranties
within the applicable survival period for the representation and warranty.
Seller’s indemnity obligations under this Agreement for the Retained Liabilities
shall survive indefinitely. Buyer’s and Seller’s sole and exclusive remedy for
any Claim or Loss relating to or arising from this Agreement shall be the
indemnity provided in Section 15.4(a) and 15.4(b), respectively. Seller shall
have no obligation to indemnify Buyer under this Agreement for, and Buyer
releases Seller from, all indemnity claims not properly and timely raised as set
forth herein, including all environmental matters and matters which if asserted
could have constituted Environmental Defects.

(ii) Thresholds, Deductibles. For any Losses covered by Sections 15.4(a)(iii) or
15.4(a)(iv) (excluding Losses with respect to breach of the representations and
warranties in Sections 7.1 through 7.4 and 7.15 through 7.17 or the covenants in
Section 9.1(n), Section 9.4, Article 10, Article 14, Section 15.3 or this
Section 15.4 (as it relates to any of the foregoing)) (the “Section 15.4(d)
Matters”), Seller’s indemnity obligation shall only arise to the extent that the
aggregate of all valid claims exceeding a threshold of $100,000 Loss per event
exceeds $5,000,000 (such amount being a deductible, not a threshold) and then
only for the amount such Losses exceeding the $100,000 per Loss threshold exceed
$5,000,000. For the purposes of determining whether this deductible has been
exceeded, all valid claims for any Losses that are incurred exceeding a
threshold of $100,000 Loss per event shall be aggregated. In addition, in no
event shall Seller be obligated under this Agreement to indemnify Buyer (except
under Section 15.2) for an aggregate amount in excess of Fifty Million Dollars
($50,000,000).

(iii) Title Defects, Environmental Defects. With respect to Title Defects and
Environmental Defects, the thresholds and deductibles set forth in Article 5 and
Section 6.5 shall apply exclusively and Section 15.4 is not applicable.

 

-53-



--------------------------------------------------------------------------------

(iv) Special Warranty of Title. With respect to Seller’s special warranty of
title given in the Conveyance, Seller’s indemnity obligation shall be limited to
the Allocated Value of the particular Asset.

15.5 Procedure. The indemnifications contained in Section 15.4 shall be
implemented as follows:

(a) Coverage. Such indemnity shall extend to all Losses suffered or incurred by
the indemnified Person.

(b) Claim Notice. The Person seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written “Claim Notice” to the
other Party (“Indemnifying Party”) which shall provide to the extent then
reasonably known by such indemnified Person: (i) the amount of each payment
claimed by an Indemnified Party to be owing and (ii) the basis for such claim,
with supporting documentation. The amount claimed shall be paid by the
Indemnifying Party to the extent required herein within thirty (30) days after
receipt of the Claim Notice, or after the amount of such payment has been
finally established pursuant to Section 15.6, whichever last occurs.

(c) Information. If the Indemnified Party receives notice of a claim or legal
action that may result in a Loss for which indemnification may be sought under
this Article 15 (a “Claim”), the Indemnified Party shall endeavor to give
written notice of such Claim to the Indemnifying Party as soon as is
practicable. If the Indemnifying Party or its counsel so requests, the
Indemnified Party shall furnish the Indemnifying Party with copies of all
pleadings and other information with respect to such Claim. At the election of
the Indemnifying Party made within sixty (60) days after receipt of such notice,
the Indemnified Party shall permit the Indemnifying Party to assume control of
such Claim (to the extent only that such Claim, legal action or other matter
relates to a Loss for which the Indemnifying Party is liable), including the
determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of litigation through attorneys
of the Indemnifying Party’s choice; provided, however, that any settlement of
the Claim by the Indemnifying Party may not result in any liability or cost to
the Indemnified Party without its prior written consent, not to be unreasonably
withheld. If the Indemnifying Party elects to assume control, (i) any expense
incurred by the Indemnified Party thereafter for investigation or defense of the
matter shall be borne by the Indemnified Party, and (ii) the Indemnified Party
shall give all reasonable information and assistance, other than pecuniary, that
the Indemnifying Party shall deem necessary to the proper defense of such Claim.
In the absence of such an election, the Indemnified Party will use its best
efforts to defend, at the Indemnifying Party’s expense, any claim, legal action
or other matter to which such other Party’s indemnification under this Article
15 applies until the Indemnifying Party assumes such defense. If the
Indemnifying Party fails to assume such defense within the time period provided
above or fails to diligently defend such defense, the Indemnified Party may
settle the Claim, in its reasonable discretion, at the Indemnifying Party’s
expense (subject to it being agreed or determined pursuant to Section 15.6 that
the Indemnifying Party has an indemnification obligation with respect thereto).
If such a Claim requires immediate

 

-54-



--------------------------------------------------------------------------------

action, both the Indemnified Party and the Indemnifying Party will cooperate in
good faith to take appropriate action so as not to jeopardize defense of such
Claim or either Party’s position with respect to such Claim.

15.6 Dispute Resolution. The Parties agree to resolve all “Disputes” concerning
this Agreement pursuant to the provisions of this section, such Disputes to
include (i) the existence and scope of a Title Defect or Interest Addition,
(ii) the Title Defect Value of that portion of the Asset affected by a Title
Defect, (iii) the Interest Addition Value, (iv) the adequacy of Seller’s Title
Defect curative materials, (v) the existence of an Environmental Defect,
(vi) the Environmental Defect Value (as defined in the Celero PSA), (vii) the
adequacy of any remediation actions taken with respect to an Environmental
Defect, (viii) disputes concerning a Claim or amount to be paid by an
Indemnifying Party, or (ix) disputes concerning the Preliminary Settlement
Statement or the Final Settlement Statement as provided in Section 3.4(a) and
Section 14.1(a), respectively. The Parties agree to submit all Disputes to
binding arbitration in Denver, Colorado such arbitration to be conducted as
follows: the arbitration proceeding shall be submitted by the Parties to a panel
of three independent and impartial arbitrators with knowledge or experience in
the oil and gas industry, one selected by each of the Parties within thirty days
after said written notice and a third selected by the first two arbitrators
(each an “Arbitrator,” and collectively the “Arbitrators”). The third
Arbitrator, selected by the first two Arbitrators, shall be a person having
substantial experience and recognized expertise in oil and gas industry. The
arbitration shall be conducted according to procedures established by agreement
of the Parties or the arbitration panel. At the hearing, the Parties shall
present such evidence and witnesses as they may choose, with or without counsel.
Adherence to formal rules of evidence shall not be required, but the arbitration
panel shall consider any evidence and testimony that it determines to be
relevant, in accordance with procedures that it determines to be appropriate.
Any award entered in the arbitration shall be made by a written opinion stating
the reasons and basis for the award made and any payment due pursuant to the
arbitration shall be made within fifteen (15) days of the Arbitrators’ decision.
The final decision may be filed in a court of competent jurisdiction and may be
enforced by Buyer or Seller as a final judgment of such court. Each Party shall
bear its own costs and expenses of the arbitration, provided, however, that the
costs of employing the Arbitrators shall be borne 50% by the Seller and 50% by
the Buyer. IN ENTERING INTO THIS SECTION 15.6, THE PARTIES ACKNOWLEDGE THAT THEY
ARE VOLUNTARILY AND KNOWINGLY WAIVING THEIR RIGHTS TO JURY TRIAL.

15.7 No Insurance; Subrogation. The indemnifications provided in this Article 15
shall not be construed as a form of insurance. Buyer and Seller hereby waive for
themselves, their respective successors or assigns, including any insurers, any
rights to subrogation for Losses for which each of them is respectively liable
or against which each respectively indemnifies the other, and, if required by
applicable policies, Buyer and Seller shall obtain waiver of such subrogation
from their respective insurers.

15.8 Reservation as to Non-Parties. Nothing herein is intended to limit or
otherwise waive any recourse Buyer or Seller may have against any non-Party for
any obligations or liabilities that may be incurred with respect to the Assets.

 

-55-



--------------------------------------------------------------------------------

15.9 Express Negligence. THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL
APPLY WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS
ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SINGLE NEGLIGENCE,
CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT
LIABILITY.

ARTICLE 16.

MISCELLANEOUS

16.1 Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred by Buyer or Seller in negotiating this Agreement or in
consummating the Transaction shall be paid by the Party incurring the same,
including engineering, land, title, legal and accounting fees, costs and
expenses.

16.2 Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been made and the
receiving Party charged with notice (i) if personally delivered, when received,
(ii) if sent by telecopy or facsimile transmission or electronic mail, when
received, (iii) if mailed, three (3) business days after mailing, certified
mail, return receipt requested, or (iv) if sent by overnight courier, one
business day after sending. All notices shall be addressed as follows:

 

If to Seller:

  

Whiting Oil and Gas Corporation

1700 Broadway, Suite 2300

Denver, CO 80292

Attention: Bruce R. DeBoer

Telephone: 303-390-4909

Fax: 303-490-4910

E-mail: bruced@whiting.com

If to Buyer:

  

BreitBurn Operating L.P.

515 South Flower Street, Suite 4800

Los Angeles, CA 90071

Attention: Greg Brown

Telephone: (213) 225-0294

Fax: 213-225-5916

E-mail: gbrown@breitburn.com

Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.

16.3 Amendments/Waiver. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment or waiver.

 

-56-



--------------------------------------------------------------------------------

16.4 Assignment. Neither Party shall assign all or a portion of its rights and
obligations under this Agreement without the written consent of the other Party,
which consent shall not be unreasonably withheld.

16.5 Press Releases and Public Announcements. Neither Party shall issue any
press release or make any public announcement relating to the Transaction prior
to the Closing without the prior written approval of the other Party; provided,
however, that either Party may make any public disclosure it believes in good
faith is required by Laws or any listing or trading agreement concerning its or
its parent’s publicly-traded securities. Notwithstanding the foregoing, either
Party or its parent shall be permitted in the context of public or private
financing or otherwise to disclose the details of and information regarding the
Transaction to securities regulators and stock exchanges, its advisors
(including underwriters and their counsel), financial institutions, potential
investors, and their respective advisors, and the investing public, whether by
way of prospectus, information memorandum, filing with securities regulatory
authorities or otherwise.

16.6 Counterparts/Fax Signatures. Buyer and Seller may execute this Agreement in
counterparts, each of which shall be deemed an original instrument, but which
together shall constitute but one and the same instrument. The Parties agree
that facsimile signatures are binding.

16.7 Governing Law. This Agreement and the Transaction and any arbitration or
dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the Laws of the State of Texas.

16.8 Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto and the Confidentiality Agreement constitute the entire understanding
between the Parties with respect to the subject matter hereof, superseding all
written or oral negotiations and discussions, and prior agreements and
understandings relating to such subject matter.

16.9 Knowledge. The “knowledge” of a Party shall mean, for purposes of this
Agreement, the actual knowledge as to each of Seller and Buyer, only of the
persons listed on Schedule 16.9.

16.10 Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties and their respective successors and permitted
assigns.

16.11 Survival. The representations set forth in Sections 7.1 through 7.4,
Sections 8.1 through 8.3 and Sections 8.6 and 8.7 shall survive indefinitely.
The representations set forth in Sections 7.15 through 7.17 shall survive for 60
days after the expiration of the applicable statute of limitations, including
any extension thereof, with respect to the particular matter that is the subject
matter thereof. The remaining representations and warranties set forth in this
Agreement shall not survive the Closing. A claim for a breach of a surviving
representation or warranty must be made on or before the expiration of the
applicable survival period. Delivery of the Conveyance at the Closing will not
constitute a merger of this Agreement with such Conveyance.

 

-57-



--------------------------------------------------------------------------------

16.12 Limitation on Damages. Notwithstanding anything contained to the contrary
in any other provision of this Agreement, Seller and Buyer agree that, except
for the liquidated damages specifically provided for in Section 12.1, the
recovery by either Party of any damages suffered or incurred by it as a result
of any breach by the other Party of any of its representations, warranties or
obligations under this Agreement shall be limited to the actual damages suffered
or incurred by the non-breaching Party (and the Indemnified Persons to which
such obligations may extend under the terms hereof) as a result of the breach by
the breaching Party of its representations, warranties or obligations hereunder
and in no event shall the breaching Party be liable to the non-breaching Party
or any Indemnified Person for any consequential, special, exemplary or punitive
damages, diminution of value of an Asset or loss of profits suffered or incurred
by the non-breaching Party or any Indemnified Person as a result of the breach
by the breaching Party of any of its representations, warranties or obligations
hereunder; except to the extent constituting part of a third party claim.

16.13 No Third-Party Beneficiaries. Except as expressly provided in Article 15,
this Agreement is intended to benefit only the Parties hereto and their
respective permitted successors and assigns and there are no other third party
beneficiaries to this Agreement.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-58-



--------------------------------------------------------------------------------

The Parties have executed this Agreement as of the date first above written.

 

SELLER: Whiting Oil and Gas Corporation By:  

/s/ James. J. Volker

  James J. Volker   Chairman and Chief Executive Officer BUYER: BreitBurn
Operating L.P. By:   BreitBurn Operating GP, LLC,   its General Partner By:  

/s/ Halbert S. Washburn

  Halbert S. Washburn   Chief Executive Officer

Signature Page to Purchase and Sale Agreement